 



Exhibit 10.1
REVOLVING CREDIT
AND
SECURITY AGREEMENT
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
WITH
APAC CUSTOMER SERVICES, INC.
(BORROWER)
MAY 5, 2008
PNC Capital Markets LLC,
Sole Lead Arranger and Book Runner

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
1.1. Accounting Terms
    1  
1.2. General Terms
    1  
1.3. Uniform Commercial Code Terms
    27  
1.4. Certain Matters of Construction
    28  
 
       
ARTICLE II ADVANCES, PAYMENTS
    29  
2.1. Advances
    29  
2.2. Procedure for Advances Borrowing
    30  
2.3. Disbursement of Advance Proceeds
    32  
2.4. Repayment of Advances
    32  
2.5. Repayment of Excess Advances
    33  
2.6. Statement of Account
    33  
2.7. Letters of Credit
    33  
2.8. Issuance of Letters of Credit
    33  
2.9. Requirements For Issuance of Letters of Credit
    34  
2.10. Disbursements, Reimbursement
    34  
2.11. Repayment of Participation Advances
    35  
2.12. Documentation
    36  
2.13. Determination to Honor Drawing Request
    36  
2.14. Nature of Participation and Reimbursement Obligations
    36  
2.15. Indemnity
    38  
2.16. Liability for Acts and Omissions
    38  
2.17. Additional Payments
    40  
2.18. Manner of Borrowing and Payment
    40  
2.19. Mandatory Prepayments
    41  
2.20 Application of Payments Prior to an Event of Default
    42  
2.21. Reduction of Maximum Revolving Advance Amount
    42  
2.22. Use of Proceeds
    42  
2.23. Defaulting Lender
    42  
2.24. Removal of Lenders
    43  
 
       
ARTICLE III INTEREST AND FEES
    44  
3.1. Interest
    44  
3.2. Letter of Credit Fees
    45  
3.3. Facility Fee
    46  
3.4. Fee Letter
    46  
3.5. Computation of Interest and Fees
    46  
3.6. Maximum Charges
    46  
3.7. Increased Costs
    46  
3.8. Basis For Determining Interest Rate Inadequate or Unfair
    47  
3.9. Capital Adequacy
    48  
3.10. Gross Up for Taxes
    49  
3.11. Withholding Tax Exemption
    49  
3.12. Survival of Obligations
    50  

 

i



--------------------------------------------------------------------------------



 



         
ARTICLE IV COLLATERAL: GENERAL TERMS
    50  
4.1. Security Interest in the Collateral
    50  
4.2. Perfection of Security Interest
    50  
4.3. Disposition of Collateral
    51  
4.4. Preservation of Collateral
    51  
4.5. Ownership of Collateral
    52  
4.6. Defense of Agent’s and Lenders’ Interests
    52  
4.7. Books and Records
    53  
4.8. Financial Disclosure
    53  
4.9. Compliance with Laws
    53  
4.10. Inspection of Premises; Appraisals
    53  
4.11. Insurance
    54  
4.12. Failure to Pay Insurance
    54  
4.13. Payment of Taxes
    55  
4.14. Payment of Leasehold Obligations
    55  
4.15. Receivables
    55  
4.16. Reserved
    58  
4.17. Reserved
    58  
4.18. Exculpation of Liability
    58  
4.19. Environmental Matters
    58  
4.20. Financing Statements
    59  
4.21 Voting Rights in Respect of Subsidiary Stock
    60  
4.22 Dividend and Distribution Rights in Respect of Subsidiary Shares
    60  
4.23. Reduction of Credit Enhancement Letter of Credit
    60  
4.24. Release of Credit Enhancement Letter of Credit
    61  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    61  
5.1. Authority
    61  
5.2. Formation and Qualification
    62  
5.3. Survival of Representations and Warranties
    62  
5.4. Tax Returns
    62  
5.5. Financial Statements
    63  
5.6. Entity Name and Locations
    63  
5.7. O.S.H.A. and Environmental Compliance
    64  
5.8. Solvency; No Litigation, Violation, Indebtedness or Default
    64  
5.9. Patents, Trademarks, Copyrights and Licenses
    65  
5.10. Licenses and Permits
    66  
5.11. Default of Indebtedness
    66  
5.12. No Default
    66  
5.13. No Burdensome Restrictions
    66  
5.14. No Labor Disputes
    66  
5.15. Margin Regulations
    67  
5.16. Investment Company Act
    67  
5.17. Disclosure
    67  
5.18. Delivery of Subordinated Documentation
    67  
5.19. Swaps
    67  
5.20. Conflicting Agreements
    68  
5.21. Application of Certain Laws and Regulations
    68  
5.22. Business and Property of Borrower
    68  
5.23. Section 20 Subsidiaries
    68  

 

ii



--------------------------------------------------------------------------------



 



         
5.24. Anti-Terrorism Laws
    68  
5.25. Trading with the Enemy
    69  
5.26. Commercial Tort Claims
    69  
5.27. Partnership and Limited Liability Company Interests
    69  
5.28. Material Contracts
    69  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    70  
6.1. Payment of Fees
    70  
6.2. Conduct of Business and Maintenance of Existence and Assets
    70  
6.3. Violations
    70  
6.4. Government Receivables
    70  
6.5. Fixed Charge Coverage Ratio
    71  
6.6. Execution of Supplemental Instruments
    71  
6.7. Payment of Indebtedness
    71  
6.8. Standards of Financial Statements
    71  
6.9. Leasehold Agreements
    71  
6.10. Interest Rate Hedge
    71  
6.11. Dissolution of Subsidiaries
    72  
 
       
ARTICLE VII NEGATIVE COVENANTS
    72  
7.1 Merger, Consolidation, Acquisition and Sale of Assets
    72  
7.2. Creation of Liens
    72  
7.3. Guarantees
    72  
7.4 Investments
    73  
7.5. Loans
    73  
7.6. Capital Expenditures
    73  
7.7. Dividends
    73  
7.8. Indebtedness
    74  
7.9. Nature of Business
    74  
7.10. Transactions with Affiliates
    74  
7.11. Leases
    75  
7.12. Subsidiaries
    75  
7.13. Fiscal Year and Accounting Changes
    75  
7.14. Pledge of Credit
    75  
7.15. Amendment of Organizational Documents
    75  
7.16. Compliance with ERISA
    75  
7.17. Prepayment of Indebtedness
    76  
7.18. Anti-Terrorism Laws
    76  
7.19. Membership/Partnership Interests
    76  
7.20. Trading with the Enemy Act
    77  
7.21. Subordinated Obligations
    77  
7.22. Other Agreements
    77  
7.23 Additional Negative Pledges
    77  
7.24. Additional Bank Accounts
    77  
 
       
ARTICLE VIII CONDITIONS PRECEDENT
    78  
8.1. Conditions to Initial Advances
    78  

 

iii



--------------------------------------------------------------------------------



 



         
8.2. Conditions to Each Advance
    83  
 
       
ARTICLE IX INFORMATION AS TO BORROWER
    83  
9.1. Disclosure of Material Matters
    83  
9.2 Schedules
    84  
9.3. Environmental Reports
    84  
9.4. Litigation
    84  
9.5. Material Occurrences
    84  
9.6. Government Receivables
    85  
9.7. Annual Financial Statements
    85  
9.8. Quarterly Financial Statements
    85  
9.9. Other Reports
    85  
9.10. Additional Information
    85  
9.11. Projected Operating Budget
    86  
9.12. Variances From Operating Budget
    86  
9.13. Notice of Suits, Adverse Events
    86  
9.14. ERISA Notices and Requests
    87  
9.15. Additional Documents
    87  
 
       
ARTICLE X EVENTS OF DEFAULT
    87  
10.1. Nonpayment
    87  
10.2. Breach of Representation
    88  
10.3. Financial Information
    88  
10.4. Judicial Actions
    88  
10.5. Noncompliance
    88  
10.6. Judgments
    89  
10.7. Bankruptcy
    89  
10.8. Inability to Pay
    89  
10.9. Affiliate Bankruptcy
    89  
10.10. Material Adverse Effect
    89  
10.11. Lien Priority
    89  
10.12. Subordinated Documentation Default
    90  
10.13. Cross Default
    90  
10.14. Breech of Guaranty
    90  
10.15. Change of Control
    90  
10.16. Invalidity
    90  
10.17. Licenses
    90  
10.18. Seizures
    91  
10.19. Pension Plans
    91  
10.20. Credit Enhancement Letter of Credit
    91  
 
       
ARTICLE XI LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT
    91  
11.1. Rights and Remedies
    91  
11.2. Agent’s Discretion
    93  
11.3. Setoff
    93  
11.4. Rights and Remedies not Exclusive
    93  
11.5. Allocation of Payments After Event of Default
    94  

 

iv



--------------------------------------------------------------------------------



 



         
ARTICLE XII WAIVERS AND JUDICIAL PROCEEDINGS
    95  
12.1. Waiver of Notice
    95  
12.2. Delay
    95  
12.3. Jury Waiver
    95  
 
       
ARTICLE XIII EFFECTIVE DATE AND TERMINATION
    96  
13.1. Term
    96  
13.2. Termination
    96  
 
       
ARTICLE XIV REGARDING AGENT
    97  
14.1. Appointment
    97  
14.2. Nature of Duties
    97  
14.3. Lack of Reliance on Agent and Resignation
    98  
14.4. Certain Rights of Agent
    98  
14.5. Reliance
    99  
14.6. Notice of Default
    99  
14.7. Indemnification
    99  
14.8. Agent in its Individual Capacity
    99  
14.9. Delivery of Documents
    100  
14.10. Borrower’s Undertaking to Agent
    100  
14.11. No Reliance on Agent’s Customer Identification Program
    100  
14.12. Other Agreements
    100  
 
       
ARTICLE XV MISCELLANEOUS
    101  
15.1. Governing Law
    101  
15.2. Entire Understanding
    101  
15.3. Successors and Assigns; Participations; New Lenders
    103  
15.4. Application of Payments
    106  
15.5. Indemnity
    106  
15.6 Notice
    107  
15.7. Survival
    109  
15.8. Severability
    109  
15.9. Expenses
    109  
15.10. Injunctive Relief
    109  
15.11. Damages
    109  
15.12. Captions
    110  
15.13. Counterparts; Facsimile Signatures
    110  
15.14. Construction
    110  
15.15. Confidentiality; Sharing Information
    110  
15.16. Publicity
    111  
15.17. Certifications From Banks and Participants; USA PATRIOT Act
    111  
15.18. Credit Enhancement Letter of Credit Draw Condition
    111  

 

v



--------------------------------------------------------------------------------



 



List of Exhibits and Schedules

     
Exhibits
   
 
   
Exhibit 1.2
  Borrowing Base Certificate
Exhibit 1.2(a)
  Compliance Certificate
Exhibit 2.1(a)
  Revolving Credit Note
Exhibit 5.5(a)
  Pro Forma Balance Sheet
Exhibit 5.5(b)
  Financial Projections
Exhibit 8.1(k)
  Financial Condition Certificate
Exhibit 15.3
  Commitment Transfer Supplement
 
   
Schedules
   
 
   
Schedule 1.2
  Permitted Encumbrances
Schedule 4.5
  Equipment and Inventory Locations; Place of Business; Chief Executive Office;
Locations of Real Property
Schedule 4.15(h)
  Deposit and Investment Accounts
Schedule 5.2(a)
  States of Formation, Qualification and Good Standing
Schedule 5.2(b)
  Subsidiaries; Ownership
Schedule 5.4
  Federal Tax Identification Number
Schedule 5.8(b)
  Litigation
Schedule 5.8(d)
  Plans
Schedule 5.9
  Intellectual Property; Challenges to Use
Schedule 5.28
  Material Contracts
Schedule 7.8
  Indebtedness

 

vi



--------------------------------------------------------------------------------



 



REVOLVING CREDIT
AND
SECURITY AGREEMENT
Revolving Credit and Security Agreement dated as of May 5, 2008 among APAC
CUSTOMER SERVICES, INC., a corporation under the laws of the State of Illinois
(“Borrower”), the financial institutions which are now or which hereafter become
a party hereto (collectively, the “Lenders” and individually a “Lender”) and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
the “Agent”).
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrower, Lenders and Agent hereby agree as follows:
ARTICLE I
DEFINITIONS
1.1. Accounting Terms.
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time, except as otherwise specifically
prescribed herein. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement or
any Other Document, and Borrower or the Required Lenders shall so request,
Agent, Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Agent and the Lenders financial statements and other documents
required under this Agreement or any Other Document or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
1.2. General Terms.
For purposes of this Agreement the following terms shall have the following
meanings:
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
“Advance Rate” shall mean:
(i) 85% of Billed Eligible Receivables, plus

 

1



--------------------------------------------------------------------------------



 



(ii) the lesser of (A) 85% of Unbilled Eligible Receivables or (B) $20,000,000
in the aggregate at any one time.
“Advances” shall mean Advances made pursuant to Section 2.1 hereof.
“Affiliate” shall mean any Person which, directly or indirectly through one or
more intermediate controls, is controlled by, or is under common control with
such Person. For purposes of this definition, (A) control of a Person shall mean
the power, direct or indirect, to vote 10% or more of the Equity Interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for any such Person, and (B) Person
(who is an individual), with respect to the Borrower, shall mean directors and
executive officers of Borrower.
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day and (ii) the Federal Funds
Open Rate in effect on such day plus 1/2 of 1%.
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of any Governmental Body, and all orders, judgments and
decrees of all courts and arbitrators.
“Applicable Margin” for:
(a) Advances that are in excess of the Advance Rate (other than Advances in
connection with Out-of-Formula Loans the Applicable Margin for which shall be
determined in accordance with clause (b) of this definition) that are Eurodollar
Rate Loans shall mean 1.50% and that are Domestic Rate Loans shall mean 0%; and

 

2



--------------------------------------------------------------------------------



 



(b) (i) Advances that are Eurodollar Rate Loans, and (ii) Advances that are
Domestic Rate Loans, shall mean the appropriate applicable percentages
corresponding to the Fixed Charge Coverage Ratio in effect as of the most recent
Calculation Date (as defined below) as shown in the table set forth below:

                                      Applicable           Applicable Margin    
Margin for       Fixed Charge Coverage   for Eurodollar Rate     Domestic Rate  
Level   Ratio   Loans     Loans   1  
<1.50 to 1.0
    2.50 %     0.50 % 2  
³1.50 to 1.0 but <1.75 to 1.0
    2.25 %     0.25 % 3  
³1.75 to 1.0
    2.00 %     0 %

With respect to the Applicable Margin determined in accordance with clause
(b) of this definition, the Applicable Margin shall be determined and adjusted
quarterly on the date (each a “Calculation Date”) which is the first day of the
first calendar month after the date on which Borrower provides the quarterly
officer’s certificate for each fiscal quarter in accordance with the provisions
of Section 9.8; provided, however, that (i) the initial Applicable Margin shall
be based on Level 1 (as shown above) and shall remain at Level 1 until the first
Calculation Date subsequent to Agent’s receipt and review of Borrower’s audited
fiscal year-end financial statements for the fiscal year ended on or about
December 31, 2008, and, thereafter, the Level shall be determined by the Fixed
Charge Coverage Ratio for the immediately preceding fiscal quarter, and (ii) if
Borrower fails to provide the officer’s certificate to Agent for any fiscal
quarter as required by and within the time limits set forth in Section 9.8, the
Applicable Margin from the applicable date of such failure shall be based on
Level 1 until the date the appropriate officer’s certificate is provided,
whereupon the Level shall be determined by the Fixed Charge Coverage Ratio for
the immediately preceding fiscal quarter. Except as set forth above, each
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date.
“Appraisal” shall mean an appraisal performed by an appraiser satisfactory to
Agent, in form and substance reasonably satisfactory to Agent.
“Atalaya” shall mean, collectively, (i) Atalaya Funding II, LP and (ii) Atalaya
Administrative LLC.
“Atalaya Warrant” shall mean that certain Warrant dated January 31, 2007, issued
by Borrower in favor of Atalaya, as amended, restated, supplemented or otherwise
modified from time to time.
“Authority” shall have the meaning set forth in Section 4.19(b).
“Availability Reserve” shall mean an availability reserve of $1,000,000.

 

3



--------------------------------------------------------------------------------



 



“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
“Benefitted Lender” shall have the meaning set forth in Section 2.18(d).
“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).
“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.
“Billed Eligible Receivables” shall mean Eligible Receivables that have been
billed or invoiced by Borrower.
“Borrower” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all permitted successors and assigns of such Person.
“Borrower’s Account” shall have the meaning set forth in Section 2.6.
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by a Duly Authorized Officer and delivered to
Agent, appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the date of such certificate.
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures minus to the
extent otherwise constituting Capital Expenditures during such period in
accordance with the definition hereof, the aggregate amount of incentive
payments or reimbursement payments received by Borrower or any of its
Subsidiaries in connection with real estate transactions from any landlords of
Borrower or any of its Subsidiaries, including, but not limited to, improvements
made to such real estate for the benefit of Borrower or any of its Subsidiaries
and not resulting in net out-of-pocket expenditures by Borrower or any of its
Subsidiaries.
“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other equity interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

4



--------------------------------------------------------------------------------



 



“Capitalized Lease Obligation” shall mean any Indebtedness of Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) U.S. Dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from Standard & Poor’s
Ratings Services (together with any successor thereto, “S&P) is at least A-1 or
the equivalent thereof or from Moody’s Investors Service, Inc.(together with any
successor thereto, “Moody’s”) is at least P-1 or the equivalent thereof (any
such bank being an “Approved Bank”), in each case with maturities of not more
than 270 days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by, any domestic corporation
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations and (e) Investments, classified
in accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).
“Cash Management Products” shall mean any one or more of the following types of
services or facilities extended to Borrower by Agent, any Lender or any
Affiliate of Agent or a Lender in reliance on Agent’s or such Lender’s agreement
to indemnify such Affiliate: (i) Automated Clearing House (ACH) transactions and
other similar money transfer services; (ii) cash management, including
controlled disbursement and lockbox services; (iii) establishing and maintaining
deposit accounts; and (iv) credit cards or stored value cards.
“Cash Taxes” shall mean, for any period, the federal, state and local taxes of a
Person based on income and business activity payable in the actual cash during
such period.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

5



--------------------------------------------------------------------------------



 



“Change of Control” shall mean (a) the occurrence of any event (whether in one
or more transactions) which results in a Person who is not an Original Owner
acquiring control of Borrower or (b) any merger or consolidation of or with
Borrower or sale of all or substantially all of the property or assets of
Borrower which results in a Person who is not an Original Owner acquiring
control of Borrower. For purposes of this definition, “control of Borrower”
shall mean the power, direct or indirect (x) to vote 50% or more of the Equity
Interests having ordinary voting power for the election of directors (or the
individuals performing similar functions) of Borrower or (y) to direct or cause
the direction of the management and policies of Borrower by contract or
otherwise.
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, Borrower or any of its Affiliates.
“Closing Date” shall mean May 5, 2008 or such other date as may be agreed to by
the parties hereto.
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
“Collateral” shall mean and include:
(a) all Receivables;
(b) all Equipment;
(c) all General Intangibles;
(d) all Inventory;
(e) all Investment Property;
(f) all Subsidiary Stock;

 

6



--------------------------------------------------------------------------------



 



(g) all of Borrower’s right, title and interest in and to, whether now owned or
hereafter acquired and wherever located, (i) its respective goods and other
property including, but not limited to, all merchandise returned or rejected by
Customers, relating to or securing any of the Receivables; (ii) all of
Borrower’s rights as a consignor, a consignee, an unpaid vendor, mechanic,
artisan, or other lienor, including stoppage in transit, setoff, detinue,
replevin, reclamation and repurchase; (iii) all additional amounts due to
Borrower from any Customer relating to the Receivables; (iv) other property,
including warranty claims, relating to any goods securing the Obligations;
(v) all of Borrower’s assignable contract rights, rights of payment which have
been earned under a contract right, instruments (including promissory notes),
documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) each commercial
tort claim in existence as of the date hereof and in which a security interest
is hereafter granted to Agent by Borrower pursuant to the provision of
Section 4.1 or otherwise; (viii) all letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing); (ix) all supporting
obligations; and (x) any other goods, personal property or real property now
owned or hereafter acquired in which Borrower has expressly granted a security
interest or may in the future grant a security interest to Agent hereunder, or
in any amendment or supplement hereto or thereto, or under any other agreement
between Agent and Borrower;
(h) all of Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by Borrower or in which it has an interest), computer programs, tapes, disks and
documents relating to (a), (b), (c), (d), (e), (f) or (g) of this Paragraph; and
(i) all of Borrower’s cash and cash equivalents; and
(j) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h) and
(i) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.
“Commitment Percentage” shall mean for any Lender party to this Agreement on the
Closing Date, the percentage set forth below such Lender’s name on the signature
page hereof as same may be adjusted upon any assignment by a Lender pursuant to
Section 15.3 (c) or (d) hereof, and for any Lender that becomes a party to this
Agreement pursuant to a Commitment Transfer Supplement or Modified Commitment
Transfer Supplement, the percentage set forth on Schedule 1 to such Commitment
Transfer Supplement or Modified Commitment Transfer Supplement, as applicable.
“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 15.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

 

7



--------------------------------------------------------------------------------



 



“Compliance Certificate” shall mean a compliance certificate substantially in
the form attached hereto as Exhibit 1.2 (a) to be signed by a Duly Authorized
Officer, which shall state that, based on an examination sufficient to permit
such officer to make an informed statement, (i) no Default or Event of Default
exists, or if such is not the case, specifying such Default or Event of Default,
its nature, when it occurred, whether it is continuing and the steps being taken
by Borrower with respect to such default and, such certificate shall have
appended thereto calculations which set forth Borrower’s compliance with the
requirements or restrictions imposed by Sections 6.5, 7.6 and 7.11; and
(ii) that to the best of such officer’s knowledge, Borrower is in compliance in
all material respects with all federal, state and local Environmental Laws, or
if such is not the case, specifying all areas of non-compliance and the proposed
action Borrower will implement in order to achieve full compliance. The
Compliance Certificate will only be required to contain the information in
clause (ii) if Borrower acquires a fee interest in any Real Property.
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, the Subordinated Documentation, including any Consents required under
all applicable federal, state or other Applicable Law.
“Controlled Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
Borrower, are treated as a single employer under Section 414 of the Code.
“Credit Enhancement Amount” shall mean the lesser of (i) the Required Credit
Enhancement Amount and (ii) the face amount of any Credit Enhancement Letter of
Credit or any cash or Cash Equivalents held by the Agent as collateral securing
the Obligations in substitution therefore.
“Credit Enhancement Letter of Credit” shall mean a Letter of Credit provided by
TCS for the benefit of Agent in form and substance reasonably acceptable to
Agent, including any replacements or substitutions to such Letter of Credit, in
form and substance reasonably acceptable to Agent.
“Credit Enhancement Letter of Credit Draw Condition” shall mean the earlier of
(i) ninety (90) days following an Event of Default and the acceleration of the
Obligations under Section 11.1 or (ii) thirty (30) days prior to expiration of
the Credit Enhancement Letter of Credit unless (a) evidence that such Credit
Enhancement Letter of Credit will be extended is provided to Agent; (b) a draft
of a substitute Letter of Credit with a stated amount equal to or greater than
the Required Enhancement Amount at such time, and otherwise reasonably
satisfactory to Agent is provided to Agent; or (c) Borrower provides sufficient
cash or Cash Equivalents as collateral to Agent in substitution therefore in an
amount equal to or greater than the Required Credit Enhancement Amount at such
time.
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with Borrower, pursuant
to which Borrower is to deliver any personal property or perform any services.

 

8



--------------------------------------------------------------------------------



 



“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.
“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
“Domestic Subsidiaries” shall mean, with respect to any Person, any Subsidiary
of such Person which is incorporated or organized under the laws of any state of
the United States or the District of Columbia.
“Drawing Date” shall have the meaning set forth in Section 2.10(b) hereof.
“Duly Authorized Officer” shall mean a treasurer, vice president, chief
financial officer, chief executive officer or other officer designated from time
to time by Borrower’s Board of Directors and reasonably acceptable to Agent.
“EBITDA” shall mean for any period, for Borrower, the sum of (i) Net Income for
such period, plus (ii) all Interest Expense for such period, plus (iii) all
charges against income of Borrower for such period for federal, state and local
taxes expenses, plus (iv) depreciation expenses for such period, plus
(v) amortization expenses for such period, plus (vi) any extraordinary, unusual
or non-recurring non-cash expenses or losses (including losses on sales of
assets outside of the Ordinary Course of Business) during such period, plus
(vii) any restructuring and other charges, as separately identified and reported
on Borrower’s audited financial statements, incurred during the period beginning
with the second quarter of the Borrower’s 2008 fiscal year and ending with the
fourth quarter of the Borrower’s 2008 fiscal year, not to exceed $2,000,000 in
aggregate over this period, plus (viii) costs associated with the expensing of
stock options, minus (ix) any extraordinary, unusual or non-recurring non-cash
income or gains (including gains on the sale of assets outside of the Ordinary
Course of Business) during such period, in each case, only to the extent
included in the statement of net income for such period. Notwithstanding the
foregoing, EBITDA for the first fiscal quarter of the Borrower’s 2008 fiscal
year shall be deemed to be $3,434,000.

 

9



--------------------------------------------------------------------------------



 



“Eligible Receivables” shall mean and include with respect to Borrower, each
Receivable of Borrower arising in the Ordinary Course of Business and which
Agent, in its Permitted Discretion, shall deem to be an Eligible Receivable,
based on such considerations as Agent may from time to time deem appropriate. A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances) and, other than with respect to Unbilled Eligible
Receivables, is evidenced by an invoice or other documentary evidence reasonably
satisfactory to Agent. In addition, no Receivable shall be an Eligible
Receivable if:
(a) it arises out of a sale made by Borrower to an Affiliate of Borrower or to a
Person controlled by an Affiliate of Borrower;
(b) with respect to Billed Eligible Receivables, it is due or unpaid more than
(i) ninety (90) days after the original invoice date or (ii) sixty (60) days
after the original due date;
(c) with respect to Unbilled Eligible Receivables, it is more than sixty
(60) days old;
(d) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder;
(e) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;
(f) the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;
(g) the sale is to a Customer outside the continental United States of America,
unless the sale is on letter of credit, guaranty or other acceptance terms, in
each case acceptable to Agent in its sole credit judgment exercised in good
faith;
(h) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
(i) Agent believes, in its Permitted Discretion, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;

 

10



--------------------------------------------------------------------------------



 



(j) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless Borrower assigns its right to
payment of such Receivable to Agent pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and
41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;
(k) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by Borrower and accepted by the Customer or the Receivable
otherwise does not represent a final sale;
(l) the Receivables of the Customer exceed a concentration limit determined by
Agent, in its Permitted Discretion, to the extent such Receivable exceeds such
limit; provided, however, any concentration limit established by Agent shall not
be less than 20% and Agent shall provide Borrower with prior notice of the
establishment of any such concentration limit;
(m) the Receivable is subject to any asserted or threatened offset, deduction,
defense, dispute, or counterclaim (but only as to that portion of the Receivable
subject to such asserted or threatened offset, deduction, defense, dispute or
counterclaim), the Customer is also a creditor or supplier of Borrower (but only
as to that portion of the Receivable that does not exceed the amount owed by
Borrower to such creditor or supplier) or the Receivable is contingent in any
respect or for any reason;
(n) Borrower has made any agreement with any Customer for any deduction
therefrom, except for discounts or allowances made in the Ordinary Course of
Business, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto;
(o) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed; or
(p) such Receivable is not payable to Borrower.
“Environmental Complaint” shall have the meaning set forth in Section 4.19(b)
hereof.
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

 

11



--------------------------------------------------------------------------------



 



“Equipment” shall mean and include all of Borrower’s goods (other than
Inventory) whether now owned or hereafter acquired and wherever located
including all equipment, machinery, apparatus, motor vehicles, fittings,
furniture, furnishings, fixtures, parts, accessories and all replacements and
substitutions therefor or accessions thereto.
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum determined by Agent
by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Agent which has been approved by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
Eurodollar Rate Loan and having a borrowing date and a maturity comparable to
such Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal to 1.00 minus the Reserve Percentage. The Eurodollar Rate may also be
expressed by the following formula:

         
 
  Average of London interbank offered rates quoted by    
 
  Bloomberg as shown on    
Eurodollar Rate =
  Bloomberg page    
 
  BBAM1
 
   
 
  1.00 – Reserve Percentage    

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrower of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

 

12



--------------------------------------------------------------------------------



 



“Event of Default” shall have the meaning set forth in Article X hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
“Existing Lenders” shall mean, collectively, Atalaya and LaSalle Bank National
Association.
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
“Federal Funds Open Rate” shall mean the rate per annum determined by Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the “open” rate for federal funds transactions as
of the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler Corporation, any successor entity thereto, or any other
broker selected by Agent, as set forth on the applicable Telerate display page;
provided, however; that if such day is not a Business Day, the Federal Funds
Open Rate for such day shall be the “open” rate on the immediately preceding
Business Day, or if no such rate shall be quoted by a Federal funds broker at
such time, such other rate as determined by Agent in accordance with its usual
procedures.
“Fee Letter” shall mean the fee letter dated April 23, 2008 between Borrower and
PNC.
“Fixed Charge Coverage Ratio” shall mean and include, with respect to the
applicable fiscal period, the ratio of (a) EBITDA for such fiscal period minus
Capital Expenditures of Borrower made during such fiscal period which are not
funded by borrowed money (other than proceeds of Advances) minus Cash Taxes paid
by Borrower during such fiscal period minus any cash dividends or distributions
made by Borrower during such fiscal period to (b) the sum of all Funded Debt
Payments made during such fiscal period.
“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.

 

13



--------------------------------------------------------------------------------



 



“Formula Amount” shall mean, as of any date of determination, an amount equal to
(a) the sum of the (i) Advance Rate plus (ii) the Credit Enhancement Amount
minus (b) the sum of the (i) aggregate Maximum Undrawn Amount of all Letters of
Credit Outstanding, (ii) the Restructuring Reserve, (iii) the Availability
Reserve and (iv) any additional reserves established by Agent in its Permitted
Discretion.
“Funded Debt Payments” shall mean and include for any fiscal period all cash
actually expended by Borrower to make (a) interest payments on any Advances
hereunder, plus (b) capitalized lease payments, plus (c) payments with respect
to any Indebtedness for borrowed money.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
“General Intangibles” shall mean and include all of Borrower’s general
intangibles, whether now owned or hereafter acquired, including all payment
intangibles, all choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trademarks,
trademark applications, service marks, trade secrets, goodwill, copyrights,
design rights, software, computer information, source codes, codes, records and
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, computer programs, all claims under guaranties, security
interests or other security held by or granted to Borrower to secure payment of
any of the Receivables by a Customer (other than to the extent covered by
Receivables) all rights of indemnification and all other intangible property of
every kind and nature (other than Receivables).
“Governmental Acts” shall have the meaning set forth in Section 2.15.
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
“Guarantor” shall mean APAC Customer Services of Iowa, L.L.C. and any other
Person who may hereafter guarantee payment or performance of the whole or any
part of the Obligations and “Guarantors” means collectively all such Persons.
“Guarantor Security Agreement” shall mean any Security Agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor.
“Guaranty” shall mean any guaranty of the obligations of Borrower executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders.
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(b)
hereof.

 

14



--------------------------------------------------------------------------------



 



“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended
(49 U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York
State Environmental Conservation Law or any other applicable Environmental Law
and in the regulations adopted pursuant thereto.
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.
“Interest Expense” shall mean for any period interest expense, net of cash
interest income, of Borrower for such period, as determined in accordance with
GAAP.
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).

 

15



--------------------------------------------------------------------------------



 



“Interest Rate” shall mean an interest rate per annum equal to (a) the sum of
the Alternate Base Rate plus the Applicable Margin with respect to Domestic Rate
Loans and (b) the sum of the Eurodollar Rate plus the Applicable Margin with
respect to Eurodollar Rate Loans.
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, the Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
“Inventory” shall mean and include all of Borrower’s now owned or hereafter
acquired goods, merchandise and other personal property, wherever located, to be
furnished under any consignment arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in Borrower’s business or used in selling or furnishing such goods,
merchandise and other personal property, and all documents of title or other
documents representing them.
“Investment Property” shall mean and include all of Borrower’s now owned or
hereafter acquired securities (whether certificated or uncertificated),
securities entitlements, securities accounts, commodities contracts and
commodities accounts.
“ISP98 Rules” shall have the meaning set forth in Section 2.8(b) hereof.
“Issuer” shall mean PNC in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
“Lender Default” shall have the meaning set forth in Section 2.23(a).
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Person (or affiliate of such Person) that was a Lender at the
time it entered into such Interest Rate Hedge, whether or not such Person has
ceased to be a Lender under this Agreement and with respect to which Agent
confirms meets the following requirements: such Interest Rate Hedge (i) is
documented in a standard International Swap Dealer Association Agreement,
(ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (iii) is
entered into for hedging (rather than speculative) purposes. The liabilities of
Borrower to the provider of any Lender-Provided Interest Rate Hedge (the “Hedge
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under the
Guaranty and secured obligations under the Guarantor Security Agreement and
otherwise treated as Obligations for purposes of each of the Other Documents.
The Liens securing the Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents.

 

16



--------------------------------------------------------------------------------



 



“Letter of Credit Application” shall have the meaning set forth in
Section 2.8(a).
“Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.10(d).
“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, any amendments thereto, any documents delivered in
connection therewith, any application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (i) the rights and
obligations of the parties concerned or at risk or (ii) any collateral security
for such obligations.
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.
“Letter of Credit Sublimit” shall mean $5,000,000 (specifically excluding the
Credit Enhancement Letter of Credit).
“Letters of Credit” shall mean any standby letter of credit issued hereunder.
For the avoidance of doubt, the term “Letters of Credit” does not include the
Credit Enhancement Letter of Credit.
“License Agreement” shall mean any agreement between Borrower and a Licensor
pursuant to which Borrower is authorized to use any Intellectual Property in
connection with the manufacturing, marketing, sale or other distribution of any
Inventory of Borrower or otherwise in connection with Borrower’s business
operations.
“Licensor” shall mean any Person from whom Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with Borrower’s manufacture, marketing, sale or other distribution of
any Inventory or otherwise in connection with Borrower’s business operations.
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of Borrower’s default
under any License Agreement with such Licensor.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

 

17



--------------------------------------------------------------------------------



 



“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Collateral.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of Borrower or any Guarantor, (b) Borrower’s ability to pay when due
or perform the Obligations in accordance with the terms thereof, (c) the value
of the Collateral, or Agent’s Liens on the Collateral or the priority of any
such Lien or (d) the validity or enforceability of this Agreement.
“Material Contract” shall mean any contract, agreement, permit or license,
written or oral, of a Borrower the failure to comply with which could reasonably
be expected to have a Material Adverse Effect.
“Maximum Revolving Advance Amount” shall mean $40,000,000.
“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 15.3(d).
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section  4064 of ERISA.
“Net Income” shall mean for any period, the net income (or loss) of Borrower,
determined in accordance with GAAP; provided, that there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of Borrower or is merged into or consolidated with the Borrower,
(b) the net income (or deficit) of any Person (other than a Subsidiary of
Borrower) in which the Borrower has an ownership interest, except to the extent
that any such income is actually received by Borrower in the form of dividends
or similar distributions and (c) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is at the time prohibited by the terms of any agreement to
which such Person is a party or by which it or any of its property is bound, any
of such Person’s organizational documents or other legal proceedings binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

18



--------------------------------------------------------------------------------



 



“Non-Defaulting Lender” shall have the meaning set forth in Section 2.23(b).
“Note” shall mean the Revolving Credit Note.
“Obligations” shall mean and include the Advances, any other loans and advances
or extensions of credit made or to be made by any Lender to Borrower, or to
others for Borrower’s account, in each case pursuant to the terms and provisions
of this Agreement, together with interest thereon (including interest which
accrues after the commencement of any bankruptcy or similar case, whether or not
such post-petition interest is allowed in such case) and, including, without
limitation, any reimbursement obligation or indemnity of Borrower on account of
Letters of Credit and all other obligations in respect of Letters of Credit and
all indebtedness, fees, liabilities and obligations that may at any time be
owing by Borrower to any Lender (or an Affiliate of a Lender) or Agent, in each
case pursuant to this Agreement or any Other Document, whether now in existence
or incurred by Borrower from time to time hereafter, whether unsecured or
secured by pledge of, Lien upon or security interest in any of Borrower’s assets
or property or the assets or property of any other Person, whether arising out
of overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of Agent or any
Lender’s non-receipt of or inability to collect funds or otherwise not being
made whole in connection with depository transfer check or other similar
arrangements, whether such indebtedness is absolute or contingent, joint or
several, matured or unmatured, direct or indirect and whether Borrower is liable
to such Lender (or an Affiliate of a Lender) for such indebtedness as principal,
surety, endorser, guarantor or otherwise. Obligations shall also include any
other indebtedness owing to any Lender (or an Affiliate of a Lender) by Borrower
under this Agreement and the Other Documents, all liabilities and obligations
arising under Lender-Provided Interest Rate Hedges owing from Borrower to any
Lender, or any Affiliate of a Lender (or any Person that was a Lender or an
affiliate of a Lender at the time such Lender-Provided Interest Rate Hedge was
entered into), permitted hereunder, and all liabilities and obligations now or
hereafter arising from or in connection with any Cash Management Products.
“Ordinary Course of Business” shall mean the ordinary course of Borrower’s
business as conducted on the Closing Date.
“Original Owners” shall mean Theodore G. Schwartz.
“Other Documents” shall mean the Note, the Fee Letter, any Guaranty, any
Guarantor Security Agreement, any Lender-Provided Interest Rate Hedge, any
Letter of Credit Document and any and all other agreements, instruments and
documents, including guaranties, pledges, powers of attorney, consents, interest
or currency swap agreements or other similar agreements and all other writings
heretofore, now or hereafter executed by Borrower or any Guarantor and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement other than the Subordinated Documentation.
“Out-of-Formula Loans” shall have the meaning set forth in Section 15.2(b).

 

19



--------------------------------------------------------------------------------



 



“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
“Participation Advance” shall have the meaning set forth in Section 2.10(d).
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder as provided in
Section 2.10(c).
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrower and to each Lender to be the
Payment Office.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or
(ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the Controlled Group for employees of
any entity which was at such time a member of the Controlled Group.
“Permitted Currency Hedge Agreements” shall mean currency hedge agreements
entered into by Borrower in the Ordinary Course of Business.
“Permitted Discretion” shall mean a determination made in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment.
“Permitted Encumbrances” shall mean:
(a) Liens in favor of Agent for the benefit of Agent and Lenders;
(b) Liens for Charges not delinquent or being Properly Contested, but only if
the Lien shall have no effect on the priority of the Liens in favor of Agent or
the value of the assets in which Agent has such a Lien and a stay of enforcement
of any such Lien shall be in effect;
(c) Liens disclosed in the financial statements referred to in Section 5.5, the
existence of which Agent has consented to in writing;

 

20



--------------------------------------------------------------------------------



 



(d) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;
(e) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business;
(f) Liens arising by virtue of the rendition, entry or issuance against
Borrower, or any property of Borrower, of any judgment, writ, order, or decree
for so long as each such Lien (i) is in existence for less than thirty (30)
consecutive days after it first arises or is being Properly Contested and
(ii) is at all times junior in priority to any Liens in favor of Agent;
(g) mechanics’, workers’, materialmen’s, carriers’, repairmens’ or other like
Liens arising in the Ordinary Course of Business with respect to obligations
which are not due or which are being contested in good faith by Borrower;
(h) Liens securing Permitted Purchase Money Indebtedness, provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of the
asset acquired with such Indebtedness, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed 100% of the original purchase price of such property;
(i) easements, rights-of-way, restrictions and other similar encumbrances or
Liens incurred in the Ordinary Course of Business which, in the aggregate, are
not substantial in amount and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business on the property subject to such encumbrances;
(j) Liens securing the Subordinated Documentation;
(k) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(l) Liens of sellers of good arising under Article 2 of the Uniform Commercial
Code;
(m) Liens on cash equivalents relating to banker’s liens, rights of set-off or
similar rights as to deposit securities accounts and liens of a collection bank
arising under Section 4-210 of the Uniform Commercial Code on items in the
course of collection;
(n) any interest or title of a lessor or a sublessor under any operating lease
or any capitalized lease; and
(o) Liens disclosed on Schedule 1.2.

 

21



--------------------------------------------------------------------------------



 



“Permitted Purchase Money Indebtedness” shall mean Purchase Money Indebtedness
of Borrower which is incurred after the date of this Agreement and which is
secured by no Lien or only by a Purchase Money Lien; provided that (a) the
aggregate principal amount of such Purchase Money Indebtedness outstanding at
any time shall not exceed $250,000 (including any such Indebtedness on
Schedule 7.8), (b) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed, and (c) no such Indebtedness shall be refinanced
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Philippines Accounts” shall mean the four accounts identified as the “Foreign
Bank Accounts” on Schedule 4.15(h) or any successor accounts.
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of
Borrower or any member of the Controlled Group or any such Plan to which
Borrower or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
“Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
“Properly Contested” shall mean, in the case of any Indebtedness of any Person
(including any taxes) that is not paid as and when due or payable by reason of
such Person’s bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) such Person has established appropriate reserves as shall be
required in conformity with GAAP; (iii) the non-payment of such Indebtedness
will not have a Material Adverse Effect and will not result in the forfeiture of
any assets of such Person; (iv) no Lien is imposed upon any of such Person’s
assets with respect to such Indebtedness unless such Lien is at all times junior
and subordinate in priority to the Liens in favor of the Agent (except only with
respect to property taxes that have priority as a matter of applicable state
law) and enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness results
from, or is determined by the entry, rendition or issuance against a Person or
any of its assets of a judgment, writ, order or decree, enforcement of such
judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to such Person, such Person forthwith pays such
Indebtedness and all penalties, interest and other amounts due in connection
therewith.

 

22



--------------------------------------------------------------------------------



 



“Properly Contested for Taxes” shall mean (i) such taxes are being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; and (ii) appropriate reserves as shall be required in
conformity with GAAP have been established.
“Purchase Money Indebtedness” shall mean and include (i) Indebtedness (other
than the Obligations) of Borrower for the payment of all or any part of the
purchase price of any Equipment, (ii) any Indebtedness (other than the
Obligations) of Borrower incurred at the time of or within thirty (30) days
prior to or one hundred twenty (120) days after the acquisition of any Equipment
for the purpose of financing all or any part of the purchase price thereof
(whether by means of a loan agreement, capitalized lease or otherwise), and
(iii) any renewals, extensions or refinancings (but not any increases in the
principal amounts) thereof outstanding at the time.
“Purchase Money Lien” shall mean a Lien upon Equipment which secures Purchase
Money Indebtedness, but only if such Lien shall at all times be confined solely
to the fixed assets acquired through the incurrence of the Purchase Money
Indebtedness secured by such Lien and shall not encumber any other property of
Borrower, and such Lien constitutes a purchase money security interest under the
Uniform Commercial Code.
“Purchasing CLO” shall have the meaning set forth in Section 15.3(d) hereof.
“Purchasing Lender” shall have the meaning set forth in Section 15.3(c) hereof.
“Questionnaire” shall mean the Documentation Information Questionnaire and the
responses thereto provided by Borrower and delivered to Agent.
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
“Real Property” shall mean all real property owned and leased by Borrower and
identified on Schedule 4.5 hereto.
“Receivables” shall mean and include, as to Borrower, all of Borrower’s
accounts, contract rights, instruments (including those evidencing indebtedness
owed to Borrower by its Affiliates), documents, chattel paper (including
electronic chattel paper), general intangibles relating to accounts, drafts and
acceptances, credit card receivables and all other forms of obligations owing to
Borrower arising out of or in connection with the sale or lease of Inventory or
the rendition of services, all supporting obligations, guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.

 

23



--------------------------------------------------------------------------------



 



“Reimbursement Agreement” shall mean that certain Reimbursement and Security
Agreement of even date herewith by and between Borrower and TCS, as the same may
be amended, restated, supplement or otherwise modified from time to time.
“Reimbursement Obligation” shall have the meaning set forth in Section 2.10(b)
hereof.
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
“Register” shall have the meaning set forth in Section 15.3(e).
“Reportable Event” shall mean a reportable event described in Section 4043(b) of
ERISA or the regulations promulgated thereunder.
“Required Credit Enhancement Amount” shall mean $9,000,000, as such amount may
be reduced pursuant to the terms of Section 4.23 or 4.24 hereof.
“Required Lenders” shall mean Lenders holding sixty-six and two-thirds percent
(66-2/3%) of the Commitment Percentage; provided, however, if there are fewer
than three (3) Lenders (including any Defaulting Lender), Required Lenders shall
mean all Lenders (other than any Defaulting Lender).
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).
“Restructuring Reserve” shall mean a $1,500,000 restructuring reserve on the
Closing Date that will be reduced quarterly to an amount equal to the lesser of
(i) $1,500,000 and (ii) the accrued but unpaid scheduled restructuring payments
by Borrower.
“Revolving Credit Note” shall mean the promissory notes referred to in
Section 2.1(a) hereof.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
“Securities Act” shall mean the Securities Act of 1933, as amended.

 

24



--------------------------------------------------------------------------------



 



“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
“Subordinated Documentation” shall mean the Reimbursement Agreement and any and
all other agreements, instruments and documents, and all other writings
heretofore, now or hereafter, now or hereafter executed by Borrower or any
Guarantor in respect of the transaction contemplated by the Reimbursement
Agreement.
“Subordinated Obligations” shall mean the “Reimbursement Obligations” as such
term is defined in the Reimbursement Agreement.
“Subordination Agreement” shall mean the Intercreditor and Subordination
Agreement of even date herewith among Agent, Borrower and TCS.
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
“Subsidiary Stock” shall mean:
(a) one hundred percent 100% of the issued and outstanding Equity Interests of
any Domestic Subsidiary of Borrower and 65% of each class of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) (“Voting Equity”) and 100% of each class of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) of each Foreign
Subsidiary (but only to the extent that the pledge of such Non-Voting Equity
would not cause the Obligations to be treated as “United States property” of
such Foreign Subsidiary within the meaning of Treas. Reg. Section 1.956-2), in
each case together with the certificates (or other agreements or instruments),
if any, representing such Equity Interests, and all options and other rights,
contractual or otherwise, with respect thereto (collectively, the “Pledge
Capital Stock”), including, but not limited to, the following:
(y) subject to the percentage restrictions described above, all shares,
securities, membership interests or other equity interests representing a
dividend on any of the Pledged Capital Stock, or representing a distribution or
return of capital upon or in respect of the Pledged Capital Stock, or resulting
from a stock split, revision, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder of, or
otherwise in respect of, the Pledged Capital Stock; and
(z) without affecting the obligations of Borrower under any provision
prohibiting such action hereunder, in the event of any consolidation or merger
involving the issuer of any Pledged Capital Stock and in which such issuer is
not the surviving entity, all shares of each class of the Equity Interests of
the successor entity formed by or resulting from such consolidation or merger;

 

25



--------------------------------------------------------------------------------



 



(b) Subject to the percentage restrictions described above, any and all other
Capital Stock owned by Borrower in any Domestic Subsidiary or any Foreign
Subsidiary; and
(c) All proceeds and products of the foregoing, however and whenever acquired
and in whatever form.
“Term” shall have the meaning set forth in Section 13.1 hereof.
“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of Borrower or
any member of the Controlled Group from a Multiemployer Plan.
“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal
or state laws now in force or hereafter enacted relating to toxic substances.
“Toxic Substance” includes but is not limited to asbestos, polychlorinated
biphenyls (PCBs) and lead-based paints.
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
“Transaction Costs” shall mean the fees, costs and expenses payable by Borrower
in connection with the transactions contemplated by this Agreement, the Other
Documents, the Subordinated Documents and all amendments, restatements,
supplements or other modifications to each of the foregoing (including without
limitation, any and all (i) prepayment premiums and other fees payable to the
Existing Lenders and (ii) closing fees, amendment fees and other fees payable in
connection with any of the foregoing).
“Transactions” shall have the meaning set forth in Section 5.5 hereof.
“Transferee” shall have the meaning set forth in Section 15.3(d) hereof.
“TCS” shall mean TCS Global Holdings, L.P., a Nevada limited partnership.

 

26



--------------------------------------------------------------------------------



 



“UCP” shall have the meaning set forth in Section 2.8(b) hereof.
“Unbilled Eligible Receivables” shall mean an Eligible Receivable not yet
evidenced by an invoice but projected to be invoiced within sixty (60) days
after the last date of the service giving rise to such Eligible Receivable based
upon documentation reasonably satisfactory to Agent in its Permitted Discretion.
“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Advances plus
(ii) all amounts due and owing to Borrower’s trade creditors which are
outstanding more than sixty (60) days after their due date (excluding the rent
due the Philippines landlord) plus (iii) fees and expenses for which Borrower is
liable but which have not been paid or charged to Borrower’s Account.
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Website Posting” shall mean any site on the World Wide Web.
“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
1.3. Uniform Commercial Code Terms.
All terms used herein and defined in the Uniform Commercial Code as adopted in
the State of New York from time to time (the “Uniform Commercial Code”) shall
have the meaning given therein unless otherwise defined herein. Without limiting
the foregoing, the terms “accounts”, “chattel paper”, “instruments”, “general
intangibles”, “payment intangibles”, “supporting obligations”, “securities”,
“investment property”, “documents”, “deposit accounts”, “software”, “letter of
credit rights”, “inventory”, “equipment” and “fixtures”, as and when used in the
description of Collateral shall have the meanings given to such terms in
Articles 8 or 9 of the Uniform Commercial Code. To the extent the definition of
any category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the date of such amendment, modification or revision.

 

27



--------------------------------------------------------------------------------



 



1.4. Certain Matters of Construction.
The terms “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. All references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement. Any pronoun used shall be deemed to cover all
genders. Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof. All references herein to the time of day
shall mean the time in New York, New York. Unless otherwise provided, all
financial calculations shall be performed with Inventory valued on a first-in,
first-out basis. Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”. A Default or Event of Default shall be deemed to exist at
all times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by the Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrower’s knowledge” or words of similar import relating to the
knowledge or the awareness of Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of Borrower or (ii) the knowledge that a senior officer would
have obtained if he had engaged in good faith and diligent performance of
his/her duties. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or otherwise
within the limitations of, another covenant shall not avoid the occurrence of a
Default if such action is taken or condition exists. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of a breach of a representation or warranty hereunder.

 

28



--------------------------------------------------------------------------------



 



ARTICLE II
ADVANCES, PAYMENTS
2.1. Advances.
(a) Amount of Advances
Subject to the terms and conditions set forth in this Agreement including
Section 2.1(b), each Lender, severally and not jointly, will make Advances to
Borrower in aggregate amounts not to exceed the lesser of (x) the Maximum
Revolving Advance Amount less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit or (y) an amount equal to the sum of:
(i) the Advanced Rate, plus
(ii) the Credit Enhancement Amount, minus
(iii) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus
(iv) the Restructuring Reserve, minus
(v) the Availability Reserve, minus
(vi) such other reserves as Agent may deem proper and necessary from time to
time in its Permitted Discretion and with prior notice to Borrower.
The amount of Advances set forth above for each Lender shall not exceed such
Lender’s Commitment Percentage.
The Advances shall be evidenced by one or more secured promissory notes
(collectively, the “Revolving Credit Note”) substantially in the form attached
hereto as Exhibit 2.1(a).
(b) Discretionary Rights.
The Advance Rate may be increased or decreased by Agent at any time and from
time to time in its Permitted Discretion with ninety (90) days prior notice to
Borrower. Borrower consents to any such increases or decreases and acknowledges
that decreasing the Advance Rate or increasing or imposing reserves may limit or
restrict Advances requested by Borrower. The rights of Agent under this
subsection are subject to the provisions of Section 15.2(b).

 

29



--------------------------------------------------------------------------------



 



2.2. Procedure for Advances Borrowing.
(a) Borrower may notify Agent prior to 12:30 p.m. (New York time) on a Business
Day of Borrower’s request to incur, on that day, an Advance hereunder (such
notification may be made in writing, by telephone, by facsimile or other
electronic transmission). Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due, same shall be deemed a request for a Revolving Advance as of the date such
payment is due, in the amount required to pay in full such interest, fee, charge
or Obligation under this Agreement and such request shall be irrevocable.
(b) Notwithstanding the provisions of subsection (a) above, in the event
Borrower desires to obtain a Eurodollar Rate Loan, Borrower shall give Agent
written notice by no later than 12:30 p.m. on the day which is three (3)
Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which amount shall be in an aggregate principal amount that is not
less than $1,000,000 and at an integral multiples of $100,000, in excess
thereof, and (iii) the duration of the first Interest Period therefor. Interest
Periods for Eurodollar Rate Loans shall be for one, two, three or six months;
provided, if an Interest Period would end on a day that is not a Business Day,
it shall end on the next succeeding Business Day unless such day falls in the
next succeeding calendar month in which case the Interest Period shall end on
the next preceding Business Day. No Eurodollar Rate Loan shall be made available
to Borrower during the continuance of a Default or an Event of Default. After
giving effect to each requested Eurodollar Rate Loan, including those which are
converted from a Domestic Rate Loan under Section 2.2(d), there shall not be
outstanding more than six (6) Eurodollar Rate Loans, in the aggregate.
(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrower may
elect as set forth in subsection (b)(iii) above provided that the exact length
of each Interest Period shall be determined in accordance with the practice of
the interbank market for offshore Dollar deposits and no Interest Period shall
end after the last day of the Term.
Borrower shall elect the initial Interest Period applicable to a Eurodollar Rate
Loan by its notice of borrowing given to Agent pursuant to Section 2.2(b) or by
its notice of conversion given to Agent pursuant to Section 2.2(d), as the case
may be. Borrower shall elect the duration of each succeeding Interest Period by
giving irrevocable written notice to Agent of such duration not later than
12:30 p.m. (New York time) on the day which is three (3) Business Days prior to
the last day of the then current Interest Period applicable to such Eurodollar
Rate Loan. If Agent does not receive timely notice of the Interest Period
elected by Borrower, Borrower shall be deemed to have elected to convert to a
Domestic Rate Loan subject to Section 2.2(d) hereinbelow.
(d) On the last Business Day of the then current Interest Period applicable to
any outstanding Eurodollar Rate Loan, or on any Business Day with respect to
Domestic Rate Loans, Borrower may convert any such loan into a loan of another
type in the same aggregate principal amount provided that any conversion of a
Eurodollar Rate Loan shall be made only on the last Business Day of the then
current Interest Period applicable to such Eurodollar Rate Loan and any
conversion to a Eurodollar Rate Loan may be done if no Event of Default has
occurred and is continuing.

 

30



--------------------------------------------------------------------------------



 



If Borrower desires to convert a loan, Borrower shall give Agent written notice
by no later than 12:30 p.m. (New York time) (i) on the day which is three
(3) Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.
(e) At its option and upon written notice given prior to 12:30 p.m. (New York
time) at least three (3) Business Days’ prior to the date of such prepayment,
Borrower may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment. Borrower shall specify the date of prepayment of
Advances which are Eurodollar Rate Loans and the amount of such prepayment. In
the event that any prepayment of a Eurodollar Rate Loan is required or permitted
on a date other than the last Business Day of the then current Interest Period
with respect thereto, Borrower shall indemnify Agent and Lenders therefor in
accordance with Section 2.2(f) hereof.
(f) Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by Borrower in the payment of the principal of or interest on any
Eurodollar Rate Loan or failure by Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Eurodollar Rate Loan after notice thereof
has been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans hereunder. A certificate (with reasonable detail
supporting such information contained therein) as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrower shall be conclusive absent manifest error.
(g) Notwithstanding any other provision hereof, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender (for purposes of this
subsection (g), the term “Lender” shall include any Lender and the office or
branch where any Lender or any corporation or bank controlling such Lender makes
or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar Rate
Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder shall
forthwith be cancelled and Borrower shall, if any affected Eurodollar Rate Loans
are then outstanding, promptly upon request from Agent, either pay all such
affected Eurodollar Rate Loans or convert such affected Eurodollar Rate Loans
into loans of another type. If any such payment or conversion of any Eurodollar
Rate Loan is made on a day that is not the last day of the Interest Period
applicable to such Eurodollar Rate Loan, Borrower shall pay Agent, upon Agent’s
request, such amount or amounts as may be necessary to compensate Lenders for
any loss or expense sustained or incurred by Lenders in respect of such
Eurodollar Rate Loan as a result of such payment or conversion, including (but
not limited to) any interest or other amounts payable by Lenders to lenders of
funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrower shall be conclusive absent
manifest error.

 

31



--------------------------------------------------------------------------------



 



(h) The Borrower’s obligations and indemnifications under this Section 2.2 shall
survive the termination of this Agreement.
2.3. Disbursement of Advance Proceeds.
All Advances shall be disbursed from whichever office or other place Agent may
designate from time to time and, together with any and all other Obligations of
Borrower to Agent or Lenders, shall be charged to Borrower’s Account on Agent’s
books. During the Term, Borrower may use the Advances by borrowing, prepaying
and reborrowing, all in accordance with the terms and conditions hereof. The
proceeds of each Revolving Advance requested by Borrower or deemed to have been
requested by Borrower under Section 2.2(a) hereof shall, with respect to
requested Advances to the extent Lenders make such Advances, be made available
to Borrower on the day so requested by way of credit to Borrower’s operating
account at PNC, or such other bank as Borrower may designate following
notification to Agent, in immediately available federal funds or other
immediately available funds or, with respect to Advances deemed to have been
requested by Borrower, be disbursed to Agent to be applied to the outstanding
Obligations giving rise to such deemed request.
2.4. Repayment of Advances.
(a) The Advances shall be due and payable in full on the last day of the Term
subject to earlier prepayment as herein provided.
(b) Borrower recognizes that the amounts evidenced by checks, notes, drafts or
any other items of payment relating to and/or proceeds of Collateral may not be
collectible by Agent on the date received. Subject to Section 2.4(c), all items
of payment shall be deemed applied by Agent against outstanding Obligations on
the Business Day Agent receives such payment. With respect to payments received
by Agent in any form (other than payments via wire or electronic depository
check or other immediately available funds) the applicable Interest Rate shall
be charged until such payment constitutes good funds in Agent’s account. Agent
is not, however, required to credit Borrower’s Account for the amount of any
item of payment which is unsatisfactory to Agent and Agent may charge Borrower’s
Account for the amount of any item of payment which is returned to Agent unpaid.
(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 P.M. (New York time) on the due date therefor in lawful
money of the United States of America in federal funds or other funds
immediately available to Agent. Agent shall have the right to effectuate payment
on any and all Obligations due and owing hereunder by charging Borrower’s
Account or by making Advances as provided in Section 2.2 hereof.
(d) Borrower shall pay the Obligations when due, without any deduction for any
setoff or counterclaim.

 

32



--------------------------------------------------------------------------------



 



2.5. Repayment of Excess Advances.
The aggregate balance of Advances outstanding at any time in excess of the
maximum amount of Advances permitted hereunder shall be immediately due and
payable without the necessity of any demand, at the Payment Office, whether or
not a Default or Event of Default has occurred.
2.6. Statement of Account.
Agent shall maintain, in accordance with its customary procedures, a loan
account (“Borrower’s Account”) in the name of Borrower in which shall be
recorded the date and amount of each Advance made by Agent and the date and
amount of each payment in respect thereof; provided, however, the failure by
Agent to record the date and amount of any Advance shall not adversely affect
Agent or any Lender. Each month, Agent shall send to Borrower a statement
showing the accounting for the Advances made, payments made or credited in
respect thereof, and other transactions between Agent and/or the Lenders and
Borrower, during such month. The monthly statements shall be deemed correct and
binding upon Borrower in the absence of manifest error and shall constitute an
account stated between Lenders and Borrower unless Agent receives a written
statement of Borrower’s specific exceptions thereto within thirty (30) days
after such statement is received by Borrower. The records of Agent with respect
to the Borrower’s Account shall be conclusive evidence absent manifest error of
the amounts of Advances and other charges thereto and of payments applicable
thereto.
2.7. Letters of Credit.
Subject to the terms and conditions hereof, Agent shall issue or cause the
issuance of Letters of Credit for the account of Borrower; provided, however,
that Agent will not be required to issue or cause to be issued any Letters of
Credit to the extent that the issuance thereof would then cause the sum of
(i) the outstanding Advances plus (ii) the Maximum Undrawn Amount of all
outstanding Letters of Credit to exceed the lesser of (x) the Maximum Revolving
Advance Amount or (y) the Formula Amount. The Maximum Undrawn Amount of all
outstanding Letters of Credit shall not exceed in the aggregate at any time the
Letter of Credit Sublimit. All disbursements or payments related to Letters of
Credit shall be deemed to be Domestic Rate Loans consisting of Advances and
shall bear interest at the Interest Rate for Domestic Rate Loans.
2.8. Issuance of Letters of Credit.
(a) Borrower may request Agent to issue or cause the issuance of a Letter of
Credit by delivering to Agent, at the Payment Office, prior to 2:00 p.m. (New
York time), at least three (3) Business Days’ prior to the proposed date of
issuance, Agent’s form of Letter of Credit Application (the “Letter of Credit
Application”) completed to the reasonable satisfaction of Agent; and, such other
certificates, documents and other papers and information as Agent may reasonably
request. Borrower also has the right to give instructions and make agreements
with respect to any application, any applicable letter of credit and security
agreement, any applicable letter of credit reimbursement agreement and/or any
other applicable agreement, any letter of credit and the disposition of
documents, disposition of any unutilized funds, and to agree with Agent upon any
amendment, extension or renewal of any Letter of Credit.

 

33



--------------------------------------------------------------------------------



 



(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit’s date of
issuance and in no event later than the last day of the Term; provided, however,
a Letter of Credit may provide for automatic extensions of its expiration date
for one (1) or more year periods, so long as the issuer thereof has the right to
terminate the Letter of Credit at the end of each one (1) year period and no
extension period extends past the Term. Each standby Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits as
most recently published by the International Chamber of Commerce at the time a
Letter of Credit is issued (“UCP”) or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590) (“ISP98
Rules”), as determined by Agent, and each trade Letter of Credit shall be
subject to UCP.
(c) Agent shall notify Lenders of the request by Borrower for a Letter of Credit
hereunder.
2.9. Requirements For Issuance of Letters of Credit.
Borrower shall authorize and direct any Issuer to name Borrower as the
“Applicant” or “Account Party” of each Letter of Credit. If Agent is not the
Issuer of any Letter of Credit, Borrower shall authorize and direct the Issuer
to deliver to Agent all instruments, documents, and other writings and property
received by the Issuer pursuant to the Letter of Credit and to accept and rely
upon Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit.
2.10. Disbursements, Reimbursement.
(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Agent a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Lender’s Commitment Percentage of the maximum face amount
of such Letter of Credit and the amount of such drawing, respectively.
(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrower. Provided
that it shall have received such notice, Borrower shall reimburse (such
obligation to reimburse Agent shall sometimes be referred to as a “Reimbursement
Obligation”) Agent prior to 2:00 p.m., New York time, on the following Business
Day that an amount is paid by Agent under any Letter of Credit (each such date,
a “Drawing Date”) in an amount equal to the amount so paid by Agent. In the
event Borrower fails to reimburse Agent for the full amount of any drawing under
any Letter of Credit by 2:00 p.m., New York time, on the Drawing Date, Agent
will promptly notify each Lender thereof, and Borrower shall be deemed to have
requested that a Domestic Rate Loan be made by the Lenders to be disbursed on
the Drawing Date under such Letter of Credit, subject to Section 8.2 hereof. Any
notice given by Agent pursuant to this Section 2.10(b) may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

34



--------------------------------------------------------------------------------



 



(c) Each Lender shall upon any notice pursuant to Section 2.10(b) make available
to Agent an amount in immediately available funds equal to its Commitment
Percentage of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.10(d)) each be deemed to have made a Domestic Rate
Loan to Borrower in that amount. If any Lender so notified fails to make
available to Agent the amount of such Lender’s Commitment Percentage of such
amount by no later than 2:00 p.m., New York time on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Rate during the first three days following
the Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Domestic Rate Loans on and after the fourth day following the Drawing Date.
Agent will promptly give notice of the occurrence of the Drawing Date, but
failure of Agent to give any such notice on the Drawing Date or in sufficient
time to enable any Lender to effect such payment on such date shall not relieve
such Lender from its obligation under this Section 2.10(c), provided that such
Lender shall not be obligated to pay interest as provided in Section 2.10(c)
(i) and (ii) until and commencing from the date of receipt of notice from Agent
of a drawing.
(d) With respect to any unreimbursed drawing that is not converted into a
Domestic Rate Loan to Borrower in whole or in part as contemplated by
Section 2.10(b), because of Borrower’s failure to satisfy the conditions set
forth in Section 8.2 (other than any notice requirements) or for any other
reason, Borrower shall be deemed to have incurred from Agent a borrowing (each a
“Letter of Credit Borrowing”) in the amount of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to a Domestic Rate Loan.
Each Lender’s payment to Agent pursuant to Section 2.10(c) shall be deemed to be
a payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.10.
Each Lender’s Participation Commitment shall continue until the last to occur of
any of the following events: (x) Agent ceases to be obligated to issue or cause
to be issued Letters of Credit hereunder; (y) no Letter of Credit issued or
created hereunder remains outstanding and uncancelled and (z) all Persons (other
than the Borrower) have been fully reimbursed for all payments made under or
relating to Letters of Credit.
2.11. Repayment of Participation Advances.
(a) Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrower (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of Credit, Agent will pay to each Lender, in
the same funds as those received by Agent, the amount of such Lender’s
Commitment Percentage of such funds, except Agent shall retain the amount of the
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by Agent.

 

35



--------------------------------------------------------------------------------



 



(b) If Agent is required at any time to return to Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by Borrower to Agent pursuant to
Section 2.11(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.
2.12. Documentation.
Borrower agrees to be bound by the terms of the Letter of Credit Application and
by Agent’s interpretations of any Letter of Credit issued for Borrower’s account
and by Agent’s written regulations and customary practices relating to letters
of credit, though Agent’s interpretations may be different from Borrower’s own.
In the event of a conflict between the Letter of Credit Application and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final non-appealable judgment), Agent shall not
be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
2.13. Determination to Honor Drawing Request.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, Agent shall be responsible only to determine
that the documents and certificates required to be delivered under such Letter
of Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit and that any other drawing condition
appearing on the face of such Letter of Credit has been satisfied in the manner
so set forth.
2.14. Nature of Participation and Reimbursement Obligations.
Each Lender’s obligation in accordance with this Agreement to make the Advances
or Participation Advances or fund a Letter of Credit Borrowing as a result of a
drawing under a Letter of Credit, and the obligations of Borrower to reimburse
Agent upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.14 under all circumstances, including the following
circumstances:
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, Borrower or any other Person for any reason
whatsoever;

 

36



--------------------------------------------------------------------------------



 



(ii) the failure of Borrower or any other Person to comply, in connection with a
Letter of Credit Borrowing, with the conditions set forth in this Agreement for
the making of an Advance, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing or the obligation of the
Lenders to make Participation Advances under Section 2.10;
(iii) any lack of validity or enforceability of any Letter of Credit;
(iv) any claim of breach of warranty that might be made by Borrower or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Borrower or any Subsidiaries of Borrower and the
beneficiary for which any Letter of Credit was procured);
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;
(vi) payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by Borrower, unless the Agent has received
written notice from Borrower of such failure within three (3) Business Days
after the Agent shall have furnished Borrower a copy of such Letter of Credit
and such error is material and no drawing has been made thereon prior to receipt
of such notice;
(ix) any Material Adverse Effect on Borrower or any Guarantor;
(x) any breach of this Agreement or any Other Document by any party thereto;

 

37



--------------------------------------------------------------------------------



 



(xi) the occurrence or continuance of an insolvency proceeding with respect to
Borrower or any Guarantor;
(xii) the fact that a Default or Event of Default shall have occurred and be
continuing;
(xiii) the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
2.15. Indemnity.
In addition to amounts payable as provided in Section 15.5, the Borrower hereby
agrees to protect, indemnify, pay and save harmless Agent and any of Agent’s
Affiliates that have issued a Letter of Credit from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Agent or any of Agent’s Affiliates may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit, other than as a
result of (A) the gross negligence or willful misconduct of the Agent as
determined by a final and non-appealable judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by the Agent or any of Agent’s
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body (all
such acts or omissions herein called “Governmental Acts”). The foregoing
obligations and the indemnifications hereunder shall survive the termination of
this Agreement.
2.16. Liability for Acts and Omissions.
As between Borrower and Agent and Lenders, Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the respective foregoing, Agent shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if Agent
shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of Borrower against any beneficiary of such Letter of Credit,
or any such transferee, or any dispute between or among Borrower and any
beneficiary of any Letter of Credit or any such transferee;

 

38



--------------------------------------------------------------------------------



 



(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence. In no event shall Agent or Agent’s Affiliates
be liable to the Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
Borrower or any Lender.

 

39



--------------------------------------------------------------------------------



 



2.17. Additional Payments.
Any sums expended by Agent or any Lender due to Borrower’s failure to perform or
comply with its obligations under this Agreement or any Other Document including
Borrower’s obligations under Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof,
may be charged to Borrower’s Account as an Advance and added to the Obligations.
2.18. Manner of Borrowing and Payment.
(a) Each borrowing of Advances shall be advanced according to the applicable
Commitment Percentages of Lenders.
(b) Each payment (including each prepayment) by Borrower on account of the
principal of and interest on the Advances, shall be applied to the Advances pro
rata according to the applicable Commitment Percentages of Lenders. Except as
expressly provided herein, all payments (including prepayments) to be made by
Borrower on account of principal, interest and fees shall be made without set
off or counterclaim and shall be made to Agent on behalf of the Lenders to the
Payment Office, in each case on or prior to 1:00 P.M., New York time, in Dollars
and in immediately available funds.
(c) (i) Notwithstanding anything to the contrary contained in Sections 2.18(a)
and (b) hereof, commencing with the first Business Day following the Closing
Date, each borrowing of Advances shall be advanced by Agent and each payment by
Borrower on account of Advances shall be applied first to those Advances
advanced by Agent. On or before 1:00 P.M., New York time, on each Settlement
Date commencing with the first Settlement Date following the Closing Date, Agent
and Lenders shall make certain payments as follows: (I) if the aggregate amount
of new Advances made by Agent during the preceding Week (if any) exceeds the
aggregate amount of repayments applied to outstanding Advances during such
preceding Week, then each Lender shall provide Agent with funds in an amount
equal to its applicable Commitment Percentage of the difference between (w) such
Advances and (x) such repayments and (II) if the aggregate amount of repayments
applied to outstanding Advances during such Week exceeds the aggregate amount of
new Advances made during such Week, then Agent shall provide each Lender with
funds in an amount equal to its applicable Commitment Percentage of the
difference between (y) such repayments and (z) such Advances.
(ii) Each Lender shall be entitled to earn interest at the applicable Interest
Rate on outstanding Advances which it has funded.
(iii) Promptly following each Settlement Date, Agent shall submit to each Lender
a certificate with respect to payments received and Advances made during the
Week immediately preceding such Settlement Date. Such certificate of Agent shall
be conclusive in the absence of manifest error.

 

40



--------------------------------------------------------------------------------



 



(d) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Advances available to Agent, Agent may
(but shall not be obligated to) assume that such Lender shall make such amount
available to Agent on the next Settlement Date and, in reliance upon such
assumption, make available to Borrower a corresponding amount. Agent will
promptly notify Borrower of its receipt of any such notice from a Lender. If
such amount is made available to Agent on a date after such next Settlement
Date, such Lender shall pay to Agent on demand an amount equal to the product of
(i) the daily average Federal Funds Rate (computed on the basis of a year of
360 days) during such period as quoted by Agent, times (ii) such amount, times
(iii) the number of days from and including such Settlement Date to the date on
which such amount becomes immediately available to Agent. A certificate of Agent
submitted to any Lender with respect to any amounts owing under this
paragraph (e) shall be conclusive, in the absence of manifest error. If such
amount is not in fact made available to Agent by such Lender within three (3)
Business Days after such Settlement Date, Agent shall be entitled to recover
such an amount, with interest thereon at the rate per annum then applicable to
such Advances hereunder, on demand from Borrower; provided, however, that
Agent’s right to such recovery shall not prejudice or otherwise adversely affect
Borrower’s rights (if any) against such Lender.
2.19. Mandatory Prepayments.
(a) Subject to Section 4.3 hereof, when Borrower sells or otherwise disposes of
any Collateral other than Inventory in the Ordinary Course of Business, Borrower
shall repay the Advances in an amount equal to the net proceeds of such sale
(i.e., gross proceeds less the reasonable costs of such sales or other
dispositions), such repayments to be made promptly but in no event more than
one (1) Business Day following receipt of such net proceeds, and until the date
of payment, such proceeds shall be held in trust for Agent; provided, that so
long as (i) no Event of Default has occurred and is continuing, (ii) Borrower
shall have given Agent prior written notice of Borrower’s intention to apply
such monies to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of Borrower or its Subsidiaries, (iii) the
monies are held in a deposit account in which Agent has a perfected
first-priority security interest, and (iv) Borrower or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within one
hundred twenty (120) days after the initial receipt of such monies, Borrower and
its Subsidiaries shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such sale or disposition
unless and to the extent that such applicable period shall have expired without
such replacement, purchase or construction being made or completed. The
foregoing shall not be deemed to be implied consent to any such sale otherwise
prohibited by the terms and conditions hereof. Such repayments shall be applied
to the Advances in such order as Agent may determine, subject to Borrower’s
ability to reborrow Advances in accordance with the terms hereof.

 

41



--------------------------------------------------------------------------------



 



2.20 Application of Payments Prior to an Event of Default.
Agent agrees that any repayment of the Advances prior to an Event of Default
shall be applied first to Advances that are in excess of the Advance Rate.
2.21. Reduction of Maximum Revolving Advance Amount.
Borrower may from time to time permanently reduce the aggregate Maximum
Revolving Advance Amount in part (in minimum aggregate amounts of $1,000,000
(or, if less, the full remaining amount of the Maximum Revolving Advance
Amount)) upon five (5) Business Days’ prior written notice from Borrower to the
Agent; provided, however, no such reduction shall be made which would reduce the
Maximum Revolving Advance Amount to an amount less than the aggregate principal
amount of Obligations outstanding under this Agreement or under the Other
Documents. The Lenders Commitment Percentage of Advances shall automatically
terminate on the last day of the Term. The Maximum Revolving Advance Amounts of
each Lender shall automatically terminate on the last day of the Term. The Agent
shall promptly notify each of the Lenders of receipt by the Agent of any notice
from Borrower pursuant to this Section 2.21.
2.22. Use of Proceeds.
(a) Borrower shall apply the proceeds of Advances to (i) repay existing
indebtedness of the Borrower, (ii) pay fees and expenses relating to this
transaction, (iii) provide for its working capital needs and reimburse drawings
under Letters of Credit, (iv) finance Capital Expenditures, and (v) for other
general corporate purposes of Borrower.
(b) Without limiting the generality of Section 2.22(a) above, neither the
Borrower, the Guarantor nor any other Person which may in the future become
party to this Agreement or the Other Documents as Borrower, intends to use nor
shall they use any portion of the proceeds of the Advances, directly or
indirectly, for any purpose in violation of the Trading with the Enemy Act.
2.23. Defaulting Lender.
(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance
or (y) notifies either Agent or Borrower that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) (each, a “Lender
Default”), all rights and obligations hereunder of such Lender (a “Defaulting
Lender”) as to which a Lender Default is in effect and of the other parties
hereto shall be modified to the extent of the express provisions of this
Section 2.23 while such Lender Default remains in effect.

 

42



--------------------------------------------------------------------------------



 



(b) Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default. Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender pro rata based on the aggregate of the outstanding Advances of that type
of all Lenders at the time of such application; provided, that, such amount
shall not be applied to any Advances of a Defaulting Lender at any time when,
and to the extent that, the aggregate amount of Advances of any Non-Defaulting
Lender exceeds such Non-Defaulting Lender’s Commitment Percentage of all
Advances then outstanding.
(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
Advances outstanding. Notwithstanding the foregoing, any Defaulting Lenders
shall be entitled to vote on any matter increasing such Defaulting Lender’s
Commitment Percentage or maximum dollar commitment.
(d) Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which Borrower, Agent or any Lender may
have against any Defaulting Lender as a result of any default by such Defaulting
Lender hereunder.
(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.
2.24. Removal of Lenders.
Borrower shall be permitted to replace with a replacement financial institution
(i) any Lender that requests reimbursement for amounts owing or payments of
additional amounts pursuant to Section 3.7 or 3.10; (ii) any Defaulting Lender;
or (iii) any Lender (other than PNC) that fails to consent to any proposed
amendment, modification, termination, waiver or consent with respect to any
provision hereof or of any Other Document that requires the unanimous approval
of all of the Lenders, the approval of all of the Lenders affected thereby or
the approval of a class of Lenders, in each case in accordance with the terms of
Section 15.2, so long as the consent of the Required Lenders shall have been
obtained with respect to such amendment, modification, termination, waiver or
consent;

 

43



--------------------------------------------------------------------------------



 



provided that (A) such replacement does not conflict with any applicable law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Body, (B) except with respect to clause (iii) above, no Event of
Default shall have occurred and be continuing at the time of such replacement,
(C) the replacement financial institution shall purchase, at par, all Advances
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (D) with respect to clause (iii) above, the replacement financial
institution shall approve the proposed amendment, modification, termination,
waiver or consent, (E)  Borrower shall be liable to such replaced Lender under
Section 2.2 and 2.4 if any Eurodollar Rate Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (F) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 15.3(c) (provided that Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(G) until such time as such replacement shall be consummated, Borrower shall pay
to the replaced Lender all additional amounts (if any) required pursuant to
Sections 3.7 or 3.10, as the case may be, (H) in the case of clause (iii) above,
Borrower provides at least three (3) Business Days’ prior notice to such
replaced Lender, and (I) any such replacement shall not be deemed to be a waiver
of any rights that Borrower, Agent or any other Lender shall have against the
replaced Lender. In the event any replaced Lender fails to execute the
agreements required under Section 15.3 in connection with an assignment pursuant
to this Section 2.24, Borrower may, upon two (2) Business Days’ prior notice to
such replaced Lender, execute such agreements on behalf of such replaced Lender.
A Lender shall not be required to be replaced if, prior thereto, as a result of
a waiver by such Lender or otherwise, the circumstances entitling Borrower to
require such replacement cease to apply.
ARTICLE III
INTEREST AND FEES
3.1. Interest.
Interest on Advances shall be payable in arrears on the first day of each month
with respect to Domestic Rate Loans and, with respect to Eurodollar Rate Loans,
at the end of each Interest Period or, for Eurodollar Rate Loans with an
Interest Period in excess of three months, at the earlier of (a) each three
months from the commencement of such Eurodollar Rate Loan or (b) the end of the
Interest Period. Interest charges shall be computed on the actual principal
amount of Advances outstanding during the month at a rate per annum equal to
with respect to Advances, the applicable Interest Rate. Whenever, subsequent to
the date of this Agreement, the Alternate Base Rate is increased or decreased,
the Interest Rate for Domestic Rate Loans shall be similarly changed without
notice or demand of any kind by an amount equal to the amount of such change in
the Alternate Base Rate during the time such change or changes remain in effect.
The Eurodollar Rate shall be adjusted with respect to Eurodollar Rate Loans
without notice or demand of any kind on the effective date of any change in the
Reserve Percentage as of such effective date. Upon and after the occurrence of
an Event of Default, and during the continuation thereof, at the option of Agent
or at the direction of Required Lenders, the Obligations shall bear interest at
the applicable Interest Rate plus two (2%) percent per annum from the date
demanded (the “Default Rate”).

 

44



--------------------------------------------------------------------------------



 



3.2. Letter of Credit Fees.
(a) Borrower shall pay (x) to Agent, for the ratable benefit of Lenders, fees
for each Letter of Credit for the period from and excluding the date of issuance
of same to and including the date of expiration or termination, equal to the
average daily face amount of each outstanding Letter of Credit multiplied by two
percent (2.00 %) per annum, such fees to be calculated on the basis of a 360-day
year for the actual number of days elapsed and to be payable quarterly in
arrears on the first day of each fiscal quarter and on the last day of the Term,
and (y) to the Issuer, a fronting fee of one quarter of one percent (0.25%) per
annum, together with any and all administrative, issuance, amendment, payment
and negotiation charges with respect to Letters of Credit and all fees and
expenses as agreed upon by the Issuer and the Borrower in connection with any
Letter of Credit, including in connection with the opening, amendment or renewal
of any such Letter of Credit and any acceptances created thereunder and shall
reimburse Agent for any and all fees and expenses, if any, paid by Agent to the
Issuer (all of the foregoing fees, the “Letter of Credit Fees”). All such
charges shall be deemed earned in full on the date when the same are due and
payable hereunder and shall not be subject to rebate or pro-ration upon the
termination of this Agreement for any reason. Any such charge in effect at the
time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in the Issuer’s prevailing charges for
that type of transaction. All Letter of Credit Fees payable hereunder shall be
deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason. Any Letters of Credit which the Agent agrees to allow
to remain outstanding after the termination of this Agreement will be cash
collateralized in an amount equal to one hundred and five percent (105%) of the
amount thereof in the manner described above.
After an Event of Default, and on demand of Agent, Borrower will cause cash to
be deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit, and Borrower hereby irrevocably
authorizes Agent, in its discretion, on Borrower’s behalf and in Borrower’s
name, to open such an account and to make and maintain deposits therein, or in
an account opened by Borrower, in the amounts required to be made by Borrower,
out of the proceeds of Receivables or other Collateral or out of any other funds
of Borrower coming into any Lender’s possession at any time. Agent will invest
such cash collateral (less applicable reserves) in such short-term money-market
items as to which Agent and Borrower mutually agree and the net return on such
investments shall be credited to such account and constitute additional cash
collateral. Borrower may not withdraw amounts credited to any such account
except upon the occurrence of all of the following: (x) payment and performance
in full of all Obligations, (y) the expiration of all Letters of Credit and
(z) the termination of this Agreement.

 

45



--------------------------------------------------------------------------------



 



3.3. Facility Fee.
Borrower shall pay to Agent a fee for the ratable benefit of Lenders in an
amount equal to one-quarter of one percent (0.25%) per annum multiplied by the
amount by which the Maximum Revolving Advance Amount exceeds the average daily
unpaid balance of the Advances plus the aggregate amount of any outstanding
Letters of Credit that are available to be drawn during each calendar quarter.
Such fee shall be payable to Agent in arrears on the first day of each calendar
quarter with respect to the previous calendar quarter.
3.4. Fee Letter.
Borrower shall pay the amounts required to be paid in the Fee Letter in the
manner and at the times required by the Fee Letter.
3.5. Computation of Interest and Fees.
Interest and fees hereunder shall be computed on the basis of a year of 360 days
and for the actual number of days elapsed. If any payment to be made hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the Interest Rate for Domestic Rate Loans during such extension.
3.6. Maximum Charges.
In no event whatsoever shall interest and other charges charged hereunder exceed
the highest rate permissible under law. In the event interest and other charges
as computed hereunder would otherwise exceed the highest rate permitted under
law, such excess amount shall be first applied to any unpaid principal balance
owed by Borrower, and if the then remaining excess amount is greater than the
previously unpaid principal balance, Lenders shall promptly refund such excess
amount to Borrower and the provisions hereof shall be deemed amended to provide
for such permissible rate.
3.7. Increased Costs.
(a) In the event that any Applicable Law, treaty or governmental regulation, or
any change therein or in the interpretation or application thereof, or
compliance by any Lender (for purposes of this Section 3.7, the term “Lender”
shall include Agent or any Lender and any corporation or bank controlling Agent
or any Lender) and the office or branch where Agent or any Lender (as so
defined) makes or maintains any Eurodollar Rate Loans with any request or
directive (whether or not having the force of law) from any central bank or
other financial, monetary or other authority, shall:
(i) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for changes in the rate
of tax on the overall net income of Agent or any Lender by the jurisdiction in
which it maintains its principal office);

 

46



--------------------------------------------------------------------------------



 



(ii) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or
(iii) impose on Agent or any Lender or the London interbank Eurodollar market
any other condition with respect to this Agreement or any Other Document;
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrower shall promptly pay Agent or such Lender, upon its demand, such
additional amount as will compensate Agent or such Lender for such additional
cost or such reduction, as the case may be, provided that the foregoing shall
not apply to increased costs which are reflected in the Eurodollar Rate, as the
case may be. Agent or such Lender shall certify the amount of such additional
cost or reduced amount to Borrower, and such certification shall be conclusive
absent manifest error.
(b) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender and delivered to the Borrowers shall be conclusive absent
manifest error.
(c) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 3.7 shall not constitute a waiver of
such Lender’s right to demand such compensation.
3.8. Basis For Determining Interest Rate Inadequate or Unfair.
In the event that Agent or any Lender shall have determined that:
(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
then Agent shall give Borrower prompt written, telephonic or telegraphic notice
of such determination. If such notice is given, (i) any such requested
Eurodollar Rate Loan shall be made as a Domestic Rate Loan, unless Borrower
shall notify Agent no later than 12:30 p.m. (New York City time) two (2)
Business Days prior to the date of such proposed borrowing, that its request for
such borrowing shall be cancelled or made as an unaffected type of Eurodollar
Rate Loan,

 

47



--------------------------------------------------------------------------------



 



(ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have been
converted to an affected type of Eurodollar Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrower shall notify Agent, no
later than 12:30 p.m. (New York City time) two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of Eurodollar
Rate Loan, and (iii) any outstanding affected Eurodollar Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrower shall notify Agent, no
later than 12:30 p.m. (New York City time) two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected Eurodollar Rate Loan, shall be converted into an unaffected type of
Eurodollar Rate Loan, on the last Business Day of the then current Interest
Period for such affected Eurodollar Rate Loans. Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of
Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate Loans and
Borrower shall not have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
3.9. Capital Adequacy.
(a) In the event that Agent or any Lender shall have determined that any
Applicable Law, rule, regulation or guideline regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrower shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction. In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, regulation or condition.
(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrower shall be conclusive absent
manifest error.
(c) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 3.9 shall not constitute a waiver of
such Lender’s right to demand such compensation.

 

48



--------------------------------------------------------------------------------



 



3.10. Gross Up for Taxes.
If Borrower shall be required by Applicable Law to withhold or deduct any taxes
from or in respect of any sum payable under this Agreement or any of the Other
Documents to Agent, or any Lender, assignee of any Lender, or Participant (each,
individually, a “Payee” and collectively, the “Payees”), (a) the sum payable to
such Payee or Payees, as the case may be, shall be increased as may be necessary
so that, after making all required withholding or deductions, the applicable
Payee or Payees receives an amount equal to the sum it would have received had
no such withholding or deductions been made (the “Gross-Up Payment”), (b)
Borrower shall make such withholding or deductions, and (c) Borrower shall pay
the full amount withheld or deducted to the relevant taxation authority or other
authority in accordance with Applicable Law. Notwithstanding the foregoing,
Borrower shall not be obligated to make any portion of the Gross-Up Payment that
is attributable to any withholding or deductions that would not have been paid
or claimed had the applicable Payee or Payees properly claimed a complete
exemption with respect thereto pursuant to Section 3.11 hereof.
3.11. Withholding Tax Exemption.
(a) Each Payee that is not incorporated under the Laws of the United States of
America or a state thereof (and, upon the written request of Agent, each other
Payee) agrees that it will deliver to Borrower and Agent two (2) duly completed
appropriate valid Withholding Certificates (as defined under §1.1441-1(c)(16) of
the Income Tax Regulations (“Regulations”)) certifying its status (i.e., U.S. or
foreign person) and, if appropriate, making a claim of reduced, or exemption
from, U.S. withholding tax on the basis of an income tax treaty or an exemption
provided by the Code. The term “Withholding Certificate” means a Form W-9; a
Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under §1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in §1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Code or Regulations that certify or establish the status
of a payee or beneficial owner as a U.S. or foreign person.
(b) Each Payee required to deliver to Borrower and Agent a valid Withholding
Certificate pursuant to Section 3.11(a) hereof shall deliver such valid
Withholding Certificate as follows: (A) each Payee which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least
five (5) Business Days prior to the first date on which any interest or fees are
payable by Borrower hereunder for the account of such Payee; (B) each Payee
shall deliver such valid Withholding Certificate at least five (5) Business Days
before the effective date of such assignment or participation (unless Agent in
its sole discretion shall permit such Payee to deliver such Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by Agent). Each Payee which so delivers a
valid Withholding Certificate further undertakes to deliver to Borrower and
Agent two (2) additional copies of such Withholding Certificate (or a successor
form) on or before the date that such Withholding Certificate expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent Withholding Certificate so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by Borrower or
Agent.

 

49



--------------------------------------------------------------------------------



 



(c) Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b) hereof, Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under §1.1441-7(b) of the Regulations. Further, Agent
is indemnified under §1.1461-1(e) of the Regulations against any claims and
demands of any Payee for the amount of any tax it deducts and withholds in
accordance with regulations under §1441 of the Code.
3.12 Survival of Obligations.
The Borrower’s obligations and the indemnifications under this Article III shall
survive the termination of this Agreement.
ARTICLE IV
COLLATERAL: GENERAL TERMS
4.1. Security Interest in the Collateral.
To secure the prompt payment and performance to Agent and each Lender of the
Obligations, Borrower hereby pledges and grants to Agent for its benefit and for
the ratable benefit of each Lender a continuing security interest in and to and
Lien on all of its Collateral, whether now owned or existing or hereafter
acquired or arising and wheresoever located. Borrower shall mark its books and
records as may be necessary or appropriate to evidence, protect and perfect
Agent’s security interest and shall cause its financial statements to reflect
such security interest. Borrower shall promptly provide Agent with written
notice of all commercial tort claims promptly upon obtaining knowledge thereof,
such notice to contain the case title together with the applicable court and a
brief description of the claim(s). Upon delivery of each such notice, Borrower
shall be deemed to hereby grant to Agent a security interest and lien in and to
such commercial tort claims and all proceeds thereof.
4.2. Perfection of Security Interest.
Borrower shall take all action that may be necessary or desirable, or that Agent
may reasonably request, so as at all times to maintain the validity, perfection,
enforceability and priority of Agent’s security interest in and Lien on the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i) immediately
discharging all Liens other than Permitted Encumbrances, (ii) within sixty
(60) days of the Closing Date, obtaining Lien Waiver Agreements,
(iii) delivering to Agent, endorsed or accompanied by such instruments of
assignment as Agent may specify, and stamping or marking, in such manner as
Agent may specify, any and all chattel paper, instruments, letters of credits
and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements satisfactory to Agent, and

 

50



--------------------------------------------------------------------------------



 



(v) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law. Agent is hereby
authorized to file financing statements in accordance with the Uniform
Commercial Code as adopted in the State of New York from time to time. By its
signature hereto, Borrower hereby authorizes Agent to file against Borrower, one
or more financing continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Agent (which statements
may have a description of collateral which is broader than that set forth herein
and which may describe the Collateral as “all assets” or “all personal
property”). All charges, expenses and fees Agent may incur in doing any of the
foregoing, and any local taxes relating thereto, shall be charged to Borrower’s
Account as a Revolving Advance of a Domestic Rate Loan and added to the
Obligations, or, at Agent’s option, shall be paid to Agent for its benefit and
for the ratable benefit of Lenders immediately upon demand.
4.3. Disposition of Collateral.
Borrower will safeguard and protect all Collateral for Agent’s general account
and make no disposition thereof whether by sale, lease or otherwise except
(a) the sale of Inventory in the Ordinary Course of Business and (b) the
disposition or transfer of Equipment in the Ordinary Course of Business and only
to the extent that (i) the proceeds of any such disposition are used to acquire
replacement Equipment which is subject to Agent’s first priority security
interest or (ii) the proceeds of which are remitted to Agent to be applied
pursuant to Section 2.19.
4.4. Preservation of Collateral.
Following the occurrence of an Event of Default, and provided Agent elects to
exercise its remedies under this Agreement, in addition to the rights and
remedies set forth in Section 11.1 hereof, Agent: (a) may at any time take such
steps as Agent deems necessary to protect Agent’s interest in and to preserve
the Collateral; (b) may lease warehouse facilities to which Agent may move all
or part of the Collateral; (c) may use Borrower’s owned or leased lifts, hoists,
trucks and other facilities or equipment for handling or removing the
Collateral; and (d) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrower’s owned or leased property. Borrower shall cooperate
fully with all of Agent’s efforts to preserve the Collateral and will take such
actions to preserve the Collateral as Agent may direct. All of Agent’s expenses
of preserving the Collateral, including any expenses relating to the bonding of
a custodian, shall be charged to Borrower’s Account as a Revolving Advance and
added to the Obligations.

 

51



--------------------------------------------------------------------------------



 



4.5. Ownership of Collateral.
(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest: (i) Borrower shall be the sole owner of and fully
authorized and able to sell, transfer, pledge and/or grant a first priority
security interest in each and every item of the its respective Collateral to
Agent; and, except for Permitted Encumbrances the Collateral shall be free and
clear of all Liens and encumbrances whatsoever; (ii) each document and agreement
executed by Borrower or delivered to Agent or any Lender in connection with this
Agreement shall be true and correct in all material respects; (iii) all
signatures and endorsements of Borrower that appear on such documents and
agreements shall be genuine and Borrower shall have full capacity to execute
same; and (iv) Borrower’s Equipment and Inventory shall be located as set forth
on Schedule 4.5 and shall not be removed from such location(s) without the prior
written consent of Agent except with respect to the sale of Inventory in the
Ordinary Course of Business and Equipment to the extent permitted in Section 4.3
hereof and (B) that Borrower may move Collateral from one location set forth on
Schedule 4.5 to another location set forth on Schedule 4.5.
(b) (i) There is no location at which Borrower has any Inventory (except for
Inventory in transit) or other Collateral other than those locations listed on
Schedule 4.5; (ii) Schedule 4.5 hereto sets forth a correct and complete list as
of the Closing Date of (A) each place of business of Borrower and (B) the chief
executive office of Borrower; and (iii) Schedule 4.5 hereto sets forth a correct
and complete list as of the Closing Date of the location, by state and street
address, of all Real Property owned or leased by Borrower, identifying which
properties are owned and which are leased, together with the names and addresses
of any landlords.
4.6. Defense of Agent’s and Lenders’ Interests.
Until (a) payment and performance in full of all of the Obligations and
(b) termination of this Agreement, Agent’s interests in the Collateral shall
continue in full force and effect. During such period Borrower shall not,
without Agent’s prior written consent, pledge, sell (except Inventory in the
Ordinary Course of Business and Equipment to the extent permitted in Section 4.3
hereof), assign, transfer, create or suffer to exist a Lien upon or encumber or
allow or suffer to be encumbered in any way except for Permitted Encumbrances,
any part of the Collateral. Borrower shall defend Agent’s interests in the
Collateral against any and all Persons whatsoever. At any time following demand
by Agent for payment of all Obligations, Agent shall have the right to take
possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including: labels, stationery, documents, instruments
and advertising materials. If Agent exercises this right to take possession of
the Collateral, Borrower shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent. In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code or other Applicable Law. Borrower shall, and
Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash, checks, Inventory, documents or
instruments in which Agent holds a security interest to deliver same to Agent
and/or subject to Agent’s order and if they shall come into Borrower’s
possession, they, and each of them, shall be held by Borrower in trust as
Agent’s trustee, and Borrower will immediately deliver them to Agent in their
original form together with any necessary endorsement.

 

52



--------------------------------------------------------------------------------



 



4.7. Books and Records.
Borrower shall (a) keep proper books of record and account in which full, true
and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs which books and records shall be kept at
Borrower’s principal place of business; (b) set up on its books accruals with
respect to all taxes, assessments, charges, levies and claims; and (c) on a
reasonably current basis set up on its books, from its earnings, allowances
against doubtful Receivables, advances and investments and all other proper
accruals (including by reason of enumeration, accruals for premiums, if any, due
on required payments and accruals for depreciation, obsolescence, or
amortization of properties), which should be set aside from such earnings in
connection with its business. All determinations pursuant to this subsection
shall be made in accordance with, or as required by, GAAP consistently applied
in the opinion of such independent public accountant as shall then be regularly
engaged by Borrower.
4.8. Financial Disclosure.
Borrower hereby irrevocably authorizes and directs all accountants and auditors
employed by Borrower at any time during the Term to interact with Agent and to
deliver to Agent copies of any of Borrower’s financial statements, trial
balances or other accounting records of any sort in the accountant’s or
auditor’s possession that may be reasonably requested by Agent, and to disclose
to Agent any information such accountants may have concerning Borrower’s
financial status and business operations.
4.9. Compliance with Laws.
Borrower shall comply in all material respects with all Applicable Laws with
respect to the Collateral or any part thereof or to the operation of Borrower’s
business the non-compliance with which could reasonably be expected to have a
Material Adverse Effect. The assets of Borrower at all times shall be maintained
in accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets of Borrower so that such insurance shall
remain in full force and effect.
4.10. Inspection of Premises; Appraisals.
At all reasonable times and with reasonable prior written notice provided no
Default or Event of Default then exists, Agent and each Lender shall have full
access to and the right to audit, check, inspect and make abstracts and copies
from Borrower’s books, records, audits, correspondence and all other papers
relating to the Collateral and the operation of Borrower’s business. Agent, any
Lender and their agents may enter upon any of Borrower’s premises at any time
during business hours and at any other reasonable time, and from time to time,
for the purpose of inspecting the Collateral and any and all records pertaining
thereto and the operation of Borrower’s business and discussing the affairs,
finances and business of Borrower with any officers and directors of Borrower or
with the Accountants. At the sole cost of Borrower, Agent will conduct no more
than four field examinations per year in the absence of a Default, but reserves
the right, in its reasonable credit judgment exercised in good faith, to conduct
additional field examinations and Appraisals (whether real estate Appraisals,
Appraisals of Inventory or Appraisals of Equipment) at Borrower’s expense upon
reasonable notice to Borrower.

 

53



--------------------------------------------------------------------------------



 



4.11. Insurance.
The assets and properties of Borrower at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets and properties of Borrower so that such
insurance shall remain in full force and effect. Borrower shall bear the full
risk of any loss of any nature whatsoever with respect to the Collateral. At
Borrower’s own cost and expense in amounts and with carriers acceptable to
Agent, Borrower shall (a) keep all its insurable properties and properties in
which Borrower has an interest insured against the hazards of fire, flood,
sprinkler leakage, those hazards covered by extended coverage insurance and such
other hazards, and for such amounts, as is customary in the case of companies
engaged in businesses similar to Borrower’s including business interruption
insurance; (b) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to Borrower insuring against larceny,
embezzlement or other criminal misappropriation of insured’s officers and
employees who may either singly or jointly with others at any time have access
to the assets or funds of Borrower either directly or through authority to draw
upon such funds or to direct generally the disposition of such assets;
(c) maintain all such worker’s compensation or similar insurance as may be
required under the laws of any state or jurisdiction in which Borrower is
engaged in business; (d) furnish Agent with (i) copies of all policies and
evidence of the maintenance of such policies by the renewal thereof at least
thirty (30) days before any expiration date, and (ii) appropriate loss payable
endorsements in form and substance satisfactory to Agent, naming Agent as a loss
payee as its interests may appear with respect to all insurance coverage
referred to in clause (a) above, and providing (A) that all proceeds thereunder
shall be payable to Agent, (B) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy, and
(C) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days’ prior written notice is given to
Agent. In the event of any loss thereunder, the carriers named therein hereby
are directed by Agent and Borrower to make payment for such loss to Agent and
not to Borrower and Agent jointly. If any insurance losses are paid by check,
draft or other instrument payable to Borrower and Agent jointly, Agent may
endorse Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash. If any payment for such loss is made to
Borrower and not Agent, Borrower shall turn over such payment to Agent. Agent is
hereby authorized to adjust and compromise claims under insurance coverage
referred to in clauses (a) and (b) above. All loss recoveries received by Agent
upon any such insurance may be applied to the Obligations, in such order as
Agent in its sole discretion shall determine. Any surplus shall be paid by Agent
to Borrower or applied as may be otherwise required by law. Any deficiency
thereon shall be paid by Borrower to Agent, on demand.
4.12. Failure to Pay Insurance.
If Borrower fails to obtain insurance as hereinabove provided, or to keep the
same in force, Agent, if Agent so elects, may obtain such insurance and pay the
premium therefor on behalf of Borrower, and charge Borrower’s Account therefor
as an Advance of a Domestic Rate Loan and such expenses so paid shall be part of
the Obligations. Agent shall promptly provide Borrower written notice after
obtaining any such insurance or making any such payment.

 

54



--------------------------------------------------------------------------------



 



4.13. Payment of Taxes.
Except as otherwise being Properly Contested for Taxes, Borrower will pay, when
due, all taxes, assessments and other Charges lawfully levied or assessed upon
Borrower or any of the Collateral including real and personal property taxes,
assessments and charges and all franchise, income, employment, social security
benefits, withholding, and sales taxes. If any tax by any Governmental Body is
or may be imposed on or as a result of any transaction between Borrower and
Agent or any Lender which Agent or any Lender may be required to withhold or pay
or if any taxes, assessments, or other Charges remain unpaid after the date
fixed for their payment, or if any claim shall be made which, in Agent’s or any
Lender’s opinion, may possibly create a valid Lien on the Collateral, Agent may
without notice to Borrower, if such tax, assessment, Charge or claim is not
being Properly Contested for Taxes, pay the taxes, assessments or other Charges
and Borrower hereby indemnifies and holds Agent and each Lender harmless in
respect thereof. Agent shall promptly provide Borrower with written notice after
making such payment. The amount of any payment by Agent under this Section 4.13
shall be charged to Borrower’s Account as a Revolving Advance and added to the
Obligations and, until Borrower shall furnish Agent with an indemnity therefor
(or supply Agent with evidence satisfactory to Agent that due provision for the
payment thereof has been made), Agent may hold without interest any balance
standing to Borrower’s credit and Agent shall retain its security interest in
and Lien on any and all Collateral held by Agent.
4.14. Payment of Leasehold Obligations.
Except as otherwise being Properly Contested, Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.
4.15. Receivables.
(a) Nature of Receivables.
Each of the Receivables shall be a bona fide and valid account representing a
bona fide indebtedness incurred by the Customer therein named, for a fixed sum
as set forth in the invoice relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to billed Receivables and for work performed for unbilled Receivables.
(b) Solvency of Customers.
Each Customer, to Borrower’s actual knowledge, as of the date each Receivable is
created, is and will be solvent and able to pay all Receivables on which the
Customer is obligated in full when due or with respect to such Customers of
Borrower who are not solvent Borrower has set up on its books and in its
financial records bad debt reserves adequate to cover such Receivables.

 

55



--------------------------------------------------------------------------------



 



(c) Location of Borrower.
Borrower’s chief executive office is located at the address set forth on
Schedule 4.5. Until written notice is given to Agent by Borrower of any other
office at which Borrower keeps its records pertaining to Receivables, all such
records shall be kept at such executive office.
(d) Collection of Receivables.
Until Borrower’s authority to do so is terminated by Agent (which notice Agent
may give at any time following the occurrence of an Event of Default and
provided Agent elects to exercise its remedies under this Agreement), Borrower
will, at Borrower’s sole cost and expense, but on Agent’s behalf and for Agent’s
account, collect as Agent’s property and in trust for Agent all amounts received
on Receivables, and shall not commingle such collections with Borrower’s funds
or use the same except to pay Obligations. Borrower shall deposit in the Blocked
Account or, upon request by Agent, deliver to Agent, in original form and on the
date of receipt thereof, all checks, drafts, notes, money orders, acceptances,
cash and other evidences of Indebtedness.
(e) Notification of Assignment of Receivables.
At any time following the occurrence of an Event of Default and provided Agent
elects to exercise its remedies under this Agreement, Agent shall have the right
to send notice of the assignment of, and Agent’s security interest in and Lien
on, the Receivables to any and all Customers or any third party holding or
otherwise concerned with any of the Collateral. Thereafter, Agent shall have the
sole right to collect the Receivables, take possession of the Collateral, or
both. Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrower’s Account and added to the Obligations.
(f) Power of Agent to Act on Borrower’s Behalf.
Agent shall have the right to receive, endorse, assign and/or deliver in the
name of Agent or Borrower any and all checks, drafts and other instruments for
the payment of money relating to the Receivables, and Borrower hereby waives
notice of presentment, protest and non-payment of any instrument so endorsed. If
an Event of Default has occurred and provided Agent elects to exercise its
remedies under this Agreement, Borrower hereby constitutes Agent or Agent’s
designee as Borrower’s attorney with power (i) to endorse Borrower’s name upon
any notes, acceptances, checks, drafts, money orders or other evidences of
payment or Collateral; (ii) to sign Borrower’s name on any invoice or bill of
lading relating to any of the Receivables, drafts against Customers, assignments
and verifications of Receivables; (iii) to send verifications of Receivables to
any Customer; (iv) to sign Borrower’s name on all documents or instruments
deemed necessary or appropriate by Agent to preserve, protect, or perfect
Agent’s interest in the Collateral and to file same; (v) to demand payment of
the Receivables; (vi) to enforce payment of the Receivables by legal proceedings
or otherwise; (vii) to exercise all of Borrower’s rights and remedies with
respect to the collection of the Receivables and any other Collateral; (viii) to
settle, adjust, compromise, extend or renew the Receivables; (ix) to settle,
adjust or compromise any legal proceedings brought to collect Receivables;

 

56



--------------------------------------------------------------------------------



 



(x) to prepare, file and sign Borrower’s name on a proof of claim in bankruptcy
or similar document against any Customer; (xi) to prepare, file and sign
Borrower’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables; and (xii) to do all other
acts and things necessary to carry out this Agreement. All acts of said attorney
or designee are hereby ratified and approved, and said attorney or designee
shall not be liable for any acts of omission or commission nor for any error of
judgment or mistake of fact or of law, unless done maliciously or with gross
(not mere) negligence (as determined by a court of competent jurisdiction in a
final non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid. Agent shall have the
right at any time following the occurrence of an Event of Default or Default, to
change the address for delivery of mail addressed to Borrower to such address as
Agent may designate and to receive, open and dispose of all mail addressed to
Borrower.
(g) No Liability.
Neither Agent nor any Lender shall, other than for Agent’s or such Lender’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), have any liability for any
error or omission or delay of any kind occurring in the settlement, collection
or payment of any of the Receivables or any instrument received in payment
thereof, or for any damage resulting therefrom. Following the occurrence of an
Event of Default and provided Agent elects to exercise its remedies under this
Agreement, Agent may, without notice or consent from Borrower, sue upon or
otherwise collect, extend the time of payment of, compromise or settle for cash,
credit or upon any terms any of the Receivables or any other securities,
instruments or insurance applicable thereto and/or release any obligor thereof.
Agent is authorized and empowered to accept following the occurrence of an Event
of Default or Default the return of the goods represented by any of the
Receivables, without notice to or consent by Borrower, all without discharging
or in any way affecting Borrower’s liability hereunder.
(h) Establishment of a Cash Management System.
All proceeds of Collateral shall be deposited by Borrower into either (i) a
lockbox account, dominion account or such other “blocked account” (“Blocked
Accounts”) established at a bank or banks (each such bank, a “Blocked Account
Bank”) pursuant to an arrangement with such Blocked Account Bank as may be
selected by Borrower and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at the Agent for the deposit of such
proceeds. Borrower, Agent and each Blocked Account Bank shall enter into a
deposit account control agreement in form and substance reasonably satisfactory
to Agent directing such Blocked Account Bank to transfer such funds so deposited
to Agent, either to an account maintained by Agent at said Blocked Account Bank
or by wire transfer to appropriate account(s) of Agent. All funds deposited in
such Blocked Accounts shall immediately become the property of Agent and
Borrower shall obtain the agreement by such Blocked Account Bank to waive any
offset rights against the funds so deposited. Neither Agent nor any Lender
assumes any responsibility for such blocked account arrangement, including any
claim of accord and satisfaction or release with respect to deposits accepted by
any Blocked Account Bank thereunder. All deposit accounts and investment
accounts of Borrower and its Subsidiaries are set forth on Schedule 4.15(h).

 

57



--------------------------------------------------------------------------------



 



(i) Adjustments.
Borrower will not, without Agent’s consent, compromise or adjust any material
amount of the Receivables (or extend the time for payment thereof) or accept any
material returns of merchandise or grant any additional discounts, allowances or
credits thereon except for those compromises, adjustments, returns, discounts,
credits and allowances as have been heretofore customary in the business of
Borrower.
4.16. Reserved.
4.17. Reserved.
4.18. Exculpation of Liability.
Nothing herein contained shall be construed to constitute Agent or any Lender as
Borrower’s agent for any purpose whatsoever, nor shall Agent or any Lender be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof. Neither Agent nor any Lender, whether by anything herein or
in any assignment or otherwise, assume any of Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by Borrower of
any of the terms and conditions thereof.
4.19. Environmental Matters.
(a) Borrower shall ensure that the Real Property owned or leased by Borrower
remains in compliance with all Environmental Laws in all material respects and
they shall not place or permit to be placed any Hazardous Substances on any Real
Property except as permitted by Applicable Law or appropriate governmental
authorities and except as otherwise would not reasonably be expected to have a
Material Adverse Effect.
(b) In the event Borrower obtains, gives or receives notice of any Release or
threat of Release of a reportable quantity of any Hazardous Substances at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or Borrower’s
interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrower
shall, within five (5) Business Days, give written notice of same to Agent
detailing facts and circumstances of which Borrower is aware giving rise to the
Hazardous Discharge or Environmental Complaint. Such information is to be
provided to allow Agent to protect its security interest in and Lien on the
Collateral and is not intended to create nor shall it create any obligation upon
Agent or any Lender with respect thereto.

 

58



--------------------------------------------------------------------------------



 



(c) Borrower shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by Borrower to
dispose of Hazardous Substances and shall continue to forward copies of
correspondence between Borrower and the Authority regarding such claims to Agent
until the claim is settled. Borrower shall promptly forward to Agent copies of
all documents and reports concerning a Hazardous Discharge at the Real Property
that Borrower is required to file under any Environmental Laws. Such information
is to be provided solely to allow Agent to protect Agent’s security interest in
and Lien on the Real Property and the Collateral.
(d) Borrower shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws, including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender. Borrower’s obligations under this Section 4.19 shall arise upon the
discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances. Borrower’s obligation and the indemnifications hereunder shall
survive the termination of this Agreement.
(e) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of Borrower’s right, title and interest in and to its
owned and leased premises.
4.20. Financing Statements.
Except as respects the financing statements filed by Agent and the financing
statements described on Schedule 1.2, no financing statement covering any of the
Collateral or any proceeds thereof is on file in any public office.

 

59



--------------------------------------------------------------------------------



 



4.21. Voting Rights in Respect of Subsidiary Stock.
(a) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, Borrower may exercise any and all voting and other
consensual rights pertaining to the Subsidiary Stock of Borrower or any part
thereof for any purpose not inconsistent with the terms of this Agreement; and
(b) Upon the occurrence and during the continuance of an Event of Default and
following written notice by Agent, all rights of Borrower to exercise the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant to paragraph (a) of this Section shall cease and all such rights shall
thereupon become vested in Agent which shall then have the sole right to
exercise such voting and other consensual rights.
4.22. Dividend and Distribution Rights in Respect of Subsidiary Shares.
(a) So long as no Event of Default shall have occurred and be continuing,
Borrower may receive and retain any and all dividends (other than stock or
ownership interest dividends and other dividends constituting Subsidiary Stock
which are addressed herein), distributions or interest paid in respect of the
Subsidiary Stock to the extent they are allowed under this Agreement.
(b) Upon the occurrence and during the continuation of an Event of Default:
(A) all rights of Borrower to receive the dividends, distributions and interest
payments which it would otherwise be authorized to receive and retain pursuant
to paragraph (a) of this Section shall cease and all such rights shall thereupon
be vested in Agent which shall then have the sole right to receive and hold as
Subsidiary Stock such dividends, distributions and interest payments; and
(B) all dividends, distributions and interest payments which are received by
Borrower contrary to the provisions of clause (A) of this paragraph (b) shall be
received in trust for the benefit of Agent, shall be segregated from other
property or funds of Borrower, and shall be forthwith paid over to Agent as
Subsidiary Stock in the exact form received, to be held by Agent as Subsidiary
Stock and as further collateral security for the Obligations.
4.23. Reduction of Credit Enhancement Letter of Credit.
At any time from and after the Agent’s receipt of Borrower’s audited year-end
financial statement for the fiscal year ended on or about December 31, 2008 and
the Accountant’s opinion required by Section 9.7, the Required Credit
Enhancement Amount shall be reduced by $3,000,000 (but in no event to less than
zero) at the end of each fiscal quarter for which each of the following
conditions are satisfied: (i) the trailing four quarter EBITDA ending as of such
quarter is not less than $12,000,000; (ii) the Fixed Charge Coverage Ratio for
such fiscal quarter calculated in accordance with Section 6.5 is at least 1.15
to 1.0; (iii) the average Undrawn Availability for the thirty (30) consecutive
days prior to the end of such quarter, after giving effect to the reduction of
the Required Credit Enhancement Amount would have been at least $7,500,000; and
(iv) no Default or Event of Default then exists. If, after giving effect to such
reduction, the Required Credit Enhancement Amount is equal to zero, the Agent
shall release the Credit Enhancement Letter of Credit (or any cash or Cash
Equivalents being held as collateral in substitution therefor). The Agent shall
release any cash or Cash Equivalents being held in substitution for a Credit
Enhancment Letter of Credit by the Agent in excess of the Required Credit
Enhancement Amount.

 

60



--------------------------------------------------------------------------------



 



4.24. Release of Credit Enhancement Letter of Credit.
At any time from and after the Agent’s receipt of Borrower’s audited year-end
financial statement for the fiscal year ended on or about December 31, 2008 and
the Accountant’s opinion required by Section 9.7, the Agent shall release the
Credit Enhancement Letter of Credit (or any cash or Cash Equivalents being held
as collateral in substitution therefor) and the Required Credit Enhancement
Amount shall be reduced to zero at the end of any month for which each of the
following conditions are satisfied: (i) the trailing twelve month EBITDA ending
as of such fiscal month is not less than $14,750,000; (ii) the Fixed Charge
Coverage Ratio for such fiscal month calculated in accordance with Section 6.5
is at least 1.25 to 1.0; (iii) average Undrawn Availability for the prior
consecutive thirty (30) day period after giving effect to the reduction of the
Required Credit Enhancement Amount to zero would have been at least $7,500,000;
and (iv) no Default or Event of Default then exists.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1. Authority.
Borrower has full power, authority and legal right to enter into this Agreement
and the Other Documents and to perform all its respective Obligations hereunder
and thereunder. This Agreement, the Subordination Agreement and the Other
Documents have been duly executed and delivered by Borrower, and this Agreement,
the Subordination Agreement and the Other Documents constitute the legal, valid
and binding obligation of Borrower enforceable in accordance with their terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights generally.
The execution, delivery and performance of this Agreement and of the Other
Documents (a) are within Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, are not in contravention of law or the terms
of Borrower’s by-laws, certificate of incorporation or other applicable
documents relating to Borrower’s formation or to the conduct of Borrower’s
business or of any material agreement or undertaking to which Borrower is a
party or by which Borrower is bound, including the Subordinated Documentation,
(b) will not conflict with or violate any law or regulation, or any judgment,
order or decree of any Governmental Body except where such conflict or violation
would not reasonably be expected to have a Material Adverse Effect, (c) will not
require the Consent of any Governmental Body or any other Person and (d) will
not conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of Borrower under the provisions of any
agreement, charter document, instrument, by-law or other instrument to which
Borrower is a party or by which it or its property is a party or by which it may
be bound, including under the provisions of the Subordinated Documentation.

 

61



--------------------------------------------------------------------------------



 



5.2. Formation and Qualification.
(a) Borrower is duly incorporated and in good standing under the laws of the
State of Illinois and is qualified to do business and is in good standing in the
states indicated on Schedule 5.2(a) which constitute all states in which
qualification and good standing are necessary for Borrower to conduct its
business and own its property and where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect. Borrower has delivered
to Agent true and complete copies of its certificate of incorporation and
by-laws and will promptly notify Agent of any material amendment or material
changes thereto.
(b) As of the Closing Date, the only Subsidiaries of Borrower are listed on
Schedule 5.2(b). As of the Closing Date, the Persons identified on
Schedule 5.2(b) are the record and beneficial owners of all of the shares of
Capital Stock of each of the Persons listed on Schedule 5.2(b) as being owned by
thereby, there are no proxies, irrevocable or otherwise, with respect to such
shares, and no equity securities of any of such Persons are or may become
required to be issued by reason of any options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, shares of any Capital
Stock of any such Person, and there are no contracts, commitments,
understandings or arrangements by which any such Person is or may become bound
to issue additional shares of its Capital Stock or securities convertible into
or exchangeable for such shares. All of the shares owned by Borrower are owned
free and clear of any Liens other than Permitted Encumbrances.
5.3. Survival of Representations and Warranties.
All representations and warranties of Borrower contained in this Agreement and
the Other Documents shall be true at the time of Borrower’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.
5.4. Tax Returns.
Borrower’s federal tax identification number is set forth on Schedule 5.4.
Borrower has filed all federal, state and local tax returns and other reports it
is required by law to file and has paid all taxes, assessments, fees and other
governmental charges that are due and payable subject to (a) any of the
foregoing being Properly Contested for Taxes and (b) any extensions permitted by
Applicable Law. The provision for taxes on the books of Borrower is adequate for
all years not closed by applicable statutes, and for its current fiscal year,
and Borrower has no knowledge of any deficiency or additional assessment in
connection therewith not provided for on its books.

 

62



--------------------------------------------------------------------------------



 



5.5. Financial Statements.
(a) The pro forma balance sheet of Borrower annexed hereto as Exhibit 5.5(a)
(the “Pro Forma Balance Sheet”) furnished to Agent on the Closing Date reflects
the consummation of the transactions contemplated by the Subordinated
Documentation and under this Agreement (collectively, the “Transactions”) and is
accurate, complete and correct and fairly reflects in all material respects the
financial condition of Borrower as of the Closing Date after giving effect to
the Transactions, and has been prepared in accordance with GAAP, consistently
applied. The Pro Forma Balance Sheet has been certified as accurate, complete
and correct in all material respects by a Duly Authorized Officer. All financial
statements referred to in this subsection 5.5(a), including the related
schedules and notes thereto, have been prepared, in accordance with GAAP, except
as may be disclosed in such financial statements.
(b) The cash flow projections of Borrower and its projected balance sheets (and
income statements), copies of which are annexed hereto as Exhibit 5.5(b) (the
“Projections”) were prepared a Duly Authorized Officer, are based on underlying
assumptions which provide a reasonable basis for the projections contained
therein and reflect Borrower’s judgment based on present circumstances of the
most likely set of conditions and course of action for the projected period. The
cash flow Projections together with the Pro Forma Balance Sheet, are referred to
as the “Pro Forma Financial Statements”.
(c) The consolidated and consolidating balance sheets of Borrower, its
Subsidiaries and such other Persons described therein (including the accounts of
all Subsidiaries for the respective periods during which a subsidiary
relationship existed) as of December 30, 2007, and the related statements of
income, changes in stockholder’s equity, and changes in cash flow for the period
ended on such date, all accompanied by reports thereon containing opinions
without qualification by independent certified public accountants, copies of
which have been delivered to Agent, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of Borrower and
its Subsidiaries at such date and the results of their operations for such
period. Since December 30, 2007 there has been no change in the condition,
financial or otherwise, of Borrower or its Subsidiaries as shown on the
consolidated balance sheet as of such date and no change in the aggregate value
of machinery, equipment and Real Property owned by Borrower and its
Subsidiaries, except changes in the Ordinary Course of Business, none of which
individually or in the aggregate has been materially adverse.
5.6. Entity Name and Locations.
Borrower has not been known by any other corporate name in the past five years
and does not sell Inventory under any other name, nor has Borrower been the
surviving corporation of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.

 

63



--------------------------------------------------------------------------------



 



5.7. O.S.H.A. and Environmental Compliance.
(a) Borrower has duly complied with, and its facilities, business, assets,
property, leaseholds, Real Property and Equipment are in compliance in all
material respects with, the provisions of the Federal Occupational Safety and
Health Act, the Environmental Protection Act, RCRA and all other Environmental
Laws; there are no outstanding citations, notices or orders of non-compliance
issued to Borrower or relating to its business, assets, property, leaseholds or
Equipment under any such laws, rules or regulations.
(b) To Borrower’s knowledge, Borrower has been issued all required federal,
state and local licenses, certificates or permits relating to all applicable
Environmental Laws.
(c) There are no visible signs of releases, spills, discharges, leaks or
disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property or any premises leased by Borrower;
(ii) there are no underground storage tanks or polychlorinated biphenyls on the
Real Property or any premises leased by Borrower; (iii) neither the Real
Property nor any premises leased by Borrower has not ever been used as a
treatment, storage or disposal facility of Hazardous Waste; and (iv) no
Hazardous Substances are present on the Real Property or any premises leased by
Borrower, excepting such quantities as are handled in accordance with all
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of Borrower or of its tenants.
5.8. Solvency; No Litigation, Violation, Indebtedness or Default.
(a) Borrower is solvent, able to pay its debts as they mature, has capital
sufficient to carry on its business and all businesses in which it is about to
engage, and (i) as of the Closing Date, the fair present saleable value of its
assets, calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
its assets (calculated on a going concern basis) will be in excess of the amount
of its liabilities.
(b) Except as disclosed in Schedule 5.8(b), Borrower has no (i) pending or, to
the knowledge of Borrower, threatened litigation, arbitration, actions or
proceedings which are reasonably expected to have a Material Adverse Effect, and
(ii) liabilities or indebtedness for borrowed money other than the Obligations.
(c) Borrower is not in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is Borrower in violation of any order of any
court, Governmental Body or arbitration board or tribunal.

 

64



--------------------------------------------------------------------------------



 



(d) Neither Borrower nor any member of the Controlled Group maintains or
contributes to any Plan other than those listed on Schedule 5.8(d) hereto.
(i) No Plan has incurred any “accumulated funding deficiency,” as defined in
Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or not
waived, and Borrower and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA in respect of
each Plan; (ii) each Plan which is intended to be a qualified plan under
Section 401(a) of the Code as currently in effect has been determined by the
Internal Revenue Service to be qualified under Section 401(a) of the Code and
the trust related thereto is exempt from federal income tax under Section 501(a)
of the Code; (iii) neither Borrower nor any member of the Controlled Group has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due which are unpaid; (iv) no
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
there is no occurrence which would cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Plan; (v) at this time, the current value of
the assets of each Plan exceeds the present value of the accrued benefits and
other liabilities of such Plan and neither Borrower nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities;
(vi) neither Borrower nor any member of the Controlled Group has breached any of
the responsibilities, obligations or duties imposed on it by ERISA with respect
to any Plan; (vii) neither Borrower nor any member of a Controlled Group has
incurred any liability for any excise tax arising under Section 4972 or 4980B of
the Code, and no fact exists which could give rise to any such liability;
(viii) neither Borrower nor any member of the Controlled Group nor any fiduciary
of, nor any trustee to, any Plan, has engaged in a “prohibited transaction”
described in Section 406 of the ERISA or Section 4975 of the Code nor taken any
action which would constitute or result in a Termination Event with respect to
any such Plan which is subject to ERISA; (ix) Borrower and each member of the
Controlled Group has made all contributions due and payable with respect to each
Plan; (x) there exists no event described in Section 4043(b) of ERISA, for which
the thirty (30) day notice period has not been waived; (xi) neither Borrower nor
any member of the Controlled Group has any fiduciary responsibility for
investments with respect to any plan existing for the benefit of persons other
than employees or former employees of Borrower and any member of the Controlled
Group; (xii) neither Borrower nor any member of the Controlled Group maintains
or contributes to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither Borrower nor any
member of the Controlled Group has withdrawn, completely or partially, from any
Multiemployer Plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980 and there exists no fact which would reasonably be
expected to result in any such liability; and (xiv) no Plan fiduciary (as
defined in Section 3(21) of ERISA) has any liability for breach of fiduciary
duty or for any failure in connection with the administration or investment of
the assets of a Plan.
5.9. Patents, Trademarks, Copyrights and Licenses.
All patents, patent applications, trademarks, trademark applications, service
marks, service mark applications, copyrights, copyright applications, design
rights, tradenames, assumed names, trade secrets and licenses owned or utilized
by Borrower are set forth on Schedule 5.9, are valid and have been duly
registered or filed with all appropriate Governmental Bodies and constitute all
of the intellectual property rights which are necessary for the operation of its
business; there is no objection to or pending challenge to the validity of any
such patent, trademark, copyright, design rights, tradename, trade secret or
license and Borrower is not aware of any grounds for any challenge. Each patent,
patent application, patent license, trademark, trademark application, trademark
license, service mark, service mark application, service mark license, design
rights, copyright, copyright application and copyright license owned or held by
Borrower and all trade secrets used by Borrower consist of original material or
property developed by Borrower or was lawfully acquired by Borrower from the
proper and lawful owner thereof. Each of such items has been maintained so as to
preserve the value thereof from the date of creation or acquisition thereof.
Borrower is not in possession of any source and object codes related to any
piece of software or the beneficiary of any source code escrow agreement.

 

65



--------------------------------------------------------------------------------



 



5.10. Licenses and Permits.
Borrower (a) is in material compliance with and (b) has procured and is now in
possession of, all material licenses or permits required by any applicable
federal, state or local law, rule or regulation for the operation of its
business in each jurisdiction wherein it is now conducting or proposes to
conduct business and where the failure to procure such licenses or permits would
reasonably be expected to have a Material Adverse Effect.
5.11. Default of Indebtedness.
Borrower is not in default in the payment of the principal of or interest on any
Indebtedness or under any instrument or agreement under or subject to which any
Indebtedness has been issued and no event has occurred under the provisions of
any such instrument or agreement which with or without the lapse of time or the
giving of notice, or both, constitutes or would constitute an event of default
thereunder, except where such default would not reasonably be expected to have a
Material Adverse Effect.
5.12. No Default.
Borrower is not in default in the payment or performance under any Material
Contracts except where such default would not reasonably be expected to have a
Material Adverse Effect.
5.13. No Burdensome Restrictions.
Borrower is not party to any contract or agreement the performance of which
would reasonably be expected to have a Material Adverse Effect. Borrower has
heretofore delivered to Agent true and complete copies of all Material Contracts
to which it is a party or to which it or any of its properties is subject.
Borrower has not agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien which is not a Permitted
Encumbrance.
5.14. No Labor Disputes.
Borrower is not involved in any labor dispute; there are no strikes or walkouts
or union organization of Borrower’s employees, to Borrower’s knowledge,
threatened or in existence and no labor contract is scheduled to expire during
the Term.

 

66



--------------------------------------------------------------------------------



 



5.15. Margin Regulations.
Borrower is not engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect. No part
of the proceeds of any Advance will be used for “purchasing” or “carrying”
“margin stock” as defined in Regulation U of such Board of Governors.
5.16. Investment Company Act.
Borrower is not an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, nor is it controlled by
such a company.
5.17. Disclosure.
No representation or warranty made by Borrower in this Agreement, the
Subordinated Documentation or in any financial statement, report or certificate
furnished in connection with this Agreement or any of the Other Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not misleading except
where such untrue statement or material omission would not reasonably be
expected to have a Material Adverse Effect. There is no fact known to Borrower
or which reasonably should be known to Borrower which Borrower has not disclosed
to Agent in writing with respect to the transactions contemplated by the
Subordinated Documentation or this Agreement which could reasonably be expected
to have a Material Adverse Effect.
5.18. Delivery of Subordinated Documentation.
Agent has received complete copies of the Subordinated Documentation (including
all exhibits, schedules and disclosure letters referred to therein or delivered
pursuant thereto, if any) and all amendments thereto, waivers relating thereto
and other side letters or agreements affecting the terms thereof. None of such
documents and agreements has been amended or supplemented, nor have any of the
provisions thereof been waived, except pursuant to a written agreement or
instrument which has heretofore been delivered to Agent.
5.19. Swaps.
Other than Permitted Currency Hedge Agreements and Lender Provided Hedges,
Borrower is not a party to, nor will it be a party to, any swap agreement
whereby Borrower has agreed or will agree to swap interest rates or currencies
unless same provides that damages upon termination following an event of default
thereunder are payable on an unlimited “two-way basis” without regard to fault
on the part of either party.

 

67



--------------------------------------------------------------------------------



 



5.20. Conflicting Agreements.
No provision of any mortgage, indenture, contract, agreement, judgment, decree
or order binding on Borrower or affecting the Collateral conflicts with, or
requires any Consent which has not already been obtained to, or would in any way
prevent the execution, delivery or performance of, the terms of this Agreement
or the Other Documents.
5.21. Application of Certain Laws and Regulations.
Neither Borrower or any of its Subsidiaries is a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.
5.22. Business and Property of Borrower.
Upon and after the Closing Date, Borrower does not propose to engage in any
business other than that engaged by it immediately prior to and on the Closing
Date.
5.23. Section 20 Subsidiaries.
Borrower does not intend to use and shall not use any portion of the proceeds of
the Advances, directly or indirectly, to purchase during the underwriting
period, or for 30 days thereafter, Ineligible Securities being underwritten by a
Section 20 Subsidiary.
5.24. Anti-Terrorism Laws.
(a) General. Neither Borrower nor, to Borrower’s knowledge, any Affiliate of
Borrower is in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
(b) Executive Order No. 13224. Neither Borrower nor, to Borrower’s knowledge,
any Affiliate of Borrower or their respective agents acting or benefiting in any
capacity in connection with the Advances or other transactions hereunder, is any
of the following (each a “Blocked Person”):
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

68



--------------------------------------------------------------------------------



 



(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or
(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.
Neither Borrower or to the knowledge of Borrower, any of its agents acting in
any capacity in connection with the Advances or other transactions hereunder
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order No. 13224.
5.25. Trading with the Enemy.
Borrower has not engaged, nor does it intend to engage, in any business or
activity prohibited by the Trading with the Enemy Act.
5.26. Commercial Tort Claims.
Borrower does not have any known commercial tort claims as of the Closing Date.
5.27. Partnership and Limited Liability Company Interests.
Except as previously disclosed in writing to Agent, none of the Subsidiary Stock
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the Uniform
Commercial Code, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a “security” or a “financial asset” as
such terms are defined in Article 8 of the Uniform Commercial Code.
5.28. Material Contracts.
Set forth on Schedule 5.28, as updated from time to time, is a complete and
accurate list of all Material Contracts of Borrower and its Subsidiaries. All of
the Material Contracts are in full force and effect, and no material defaults
currently exist thereunder.

 

69



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
Borrower shall, until payment in full of the Obligations and termination of this
Agreement:
6.1. Payment of Fees.
Pay to Agent on demand all usual and customary fees and expenses which Agent
incurs in connection with (a) the forwarding of Advance proceeds and (b) the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.15(h). Agent may, without making demand, charge
Borrower’s Account for all such fees and expenses and will notify Borrower in
any reasonable manner of any such charges.
6.2. Conduct of Business and Maintenance of Existence and Assets.
(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks and take all actions reasonably
necessary to enforce and protect the validity of any intellectual property right
or other right included in the Collateral; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and (c) make all such
reports and pay all such franchise and other taxes and license fees and do all
such other acts and things as may be lawfully required to maintain its rights,
licenses, leases, powers and franchises under the laws of the United States or
any political subdivision thereof where the failure to do so could reasonably be
expected to have a Material Adverse Effect.
6.3. Violations.
Promptly after becoming aware thereof, notify Agent in writing of any violation
of any law, statute, regulation or ordinance of any Governmental Body, or of any
agency thereof, applicable to Borrower which could reasonably be expected to
have a Material Adverse Effect.
6.4. Government Receivables.
Take all steps reasonably necessary to protect Agent’s interest in the
Collateral under the Federal Assignment of Claims Act, the Uniform Commercial
Code and all other applicable state or local statutes or ordinances and deliver
to Agent appropriately endorsed, any instrument or chattel paper connected with
any Receivable arising out of contracts between Borrower and the United States,
any state or any department, agency or instrumentality of any of them.

 

70



--------------------------------------------------------------------------------



 



6.5. Fixed Charge Coverage Ratio.
Cause to be maintained a Fixed Charge Coverage Ratio of not less than 1.1 to 1.0
for (i) the one fiscal quarter period ending on or about June 30, 2008; (ii) the
two fiscal quarter period ending on or about September 30, 2008; (iii) the three
fiscal quarter period ending on or about December 31, 2008 and (iv) each four
fiscal quarter period ending on or about March 31, 2009 and thereafter.
6.6. Execution of Supplemental Instruments.
Execute and deliver to Agent from time to time, upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Agent may reasonably
request, in order that the full intent of this Agreement may be carried into
effect.
6.7. Payment of Indebtedness.
Pay, discharge or otherwise satisfy when due (subject, where applicable, to
specified grace periods and, in the case of the trade payables, to normal
payment practices) all its obligations and liabilities of whatever nature,
except when the failure to do so could not reasonably be expected to have a
Material Adverse Effect or when the amount or validity thereof is currently
being Properly Contested.
6.8. Standards of Financial Statements.
Cause all financial statements referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11
and 9.12 as to which GAAP is applicable to be complete and correct in all
material respects (subject, in the case of interim financial statements, to
normal year-end audit adjustments) and to be prepared in reasonable detail and
in accordance with GAAP applied consistently throughout the periods reflected
therein (except as concurred in by such reporting accountants or officer, as the
case may be, and disclosed therein).
6.9. Leasehold Agreements.
Within sixty (60) days of the Closing Date, Borrower shall deliver to Agent
landlord, mortgagee or warehousemen agreements satisfactory to Agent with
respect to all premises leased by Borrower at which Inventory and books and
records are located.
6.10. Interest Rate Hedge.
Within ninety (90) days of the Closing Date, Borrower shall enter into an
Interest Rate Hedge for at least $5,000,000. Documentation for the Interest Rate
Hedge must conform to ISDA standards and must be acceptable to Agent with
respect to any intercreditor issues.

 

71



--------------------------------------------------------------------------------



 



6.11. Dissolution of Subsidiaries.
Within sixty (60) days of the Closing Date, Borrower will provide evidence to
Agent that all Domestic Subsidiaries of Borrower other than APAC Customer
Services of Iowa, L.L.C. have been dissolved.
ARTICLE VII
NEGATIVE COVENANTS
Borrower shall not, until satisfaction in full of the Obligations and
termination of this Agreement:
7.1 Merger, Consolidation, Acquisition and Sale of Assets.
(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it; provided, however, that  Borrower and its Subsidiaries may merge or
consolidate with and into each other so long as (A) Borrower is the survivor,
(B) if such merger or consolidation involves a Subsidiary of Borrower that is a
Borrower and a Subsidiary of Borrower which is not a Borrower, the Subsidiary
that is a Borrower is the survivor; and (C) Borrower shall have provided to
Agent prior written notice of such merger, consolidation or reorganization.
(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) dispositions of Inventory and Equipment to the extent
expressly permitted by Section 4.3 and (ii) any other sales or dispositions
expressly permitted by this Agreement.
7.2. Creation of Liens.
Create or suffer to exist any Lien or transfer upon or against any of its
property or assets now owned or hereafter acquired, except Permitted
Encumbrances.
7.3. Guarantees.
Become liable upon the obligations or liabilities of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to Lenders) except
(a) guarantees made in the Ordinary Course of Business up to an aggregate amount
of $250,000 and (b) the endorsement of checks in the Ordinary Course of
Business.

 

72



--------------------------------------------------------------------------------



 



7.4 Investments.
Purchase or acquire obligations or Equity Interests (except as permitted in
Section 7.1) of, or any other interest in, any Person, or make other investments
except (a) obligations issued or guaranteed by the United States of America or
any agency thereof, (b) commercial paper with maturities of not more than one
hundred eighty (180) days and a published rating of not less than A-1 or P-1 (or
the equivalent rating), (c) certificates of time deposit and bankers’
acceptances having maturities of not more than one hundred eighty (180) days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency, (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof, (e) investments in respect of Interest Rate
Hedges, (f) extensions of trade credit in the Ordinary Course of Business,
(g) loan and advances to officers and employees made in compliance with
Section 7.5, (h) advances, loans or extensions of credit between Borrowers made
in compliance with Section 7.5, (i) Permitted Currency Hedge Agreements and
(i) Lender-Provided Interest Rate Hedges.
7.5. Loans.
Make advances, loans or extensions of credit to any Person, including any
Parent, Subsidiary or Affiliate except with respect to (a) the extension of
commercial trade credit in connection with the sale of Inventory in the Ordinary
Course of Business and (b) loans to its employees in the Ordinary Course of
Business not to exceed the aggregate amount of $750,000 at any time outstanding.
7.6. Capital Expenditures.
Contract for, purchase or make any expenditure or commitments for Capital
Expenditures in any fiscal year in an aggregate amount in excess of (a)
$6,800,000 for the fiscal year ending on or about December 31, 2008 and (b) for
each fiscal year thereafter an amount not to exceed sixty-five percent (65%) of
Borrower’s EBITDA for the prior fiscal year.
7.7. Dividends.
(a) Declare, pay or make any dividend or distribution on any shares of the
common stock or preferred stock of Borrower (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any common or preferred stock, or of any options to
purchase or acquire any such shares of common or preferred stock of Borrower
except that so long as (a) a notice of termination with regard to this Agreement
shall not be outstanding, (b) no Event of Default or Default shall have
occurred, and (c) the purpose for such purchase, redemption or dividend shall be
as set forth in writing to Agent at least ten (10) days prior to such purchase,
redemption or dividend and such purchase, redemption or dividend shall in fact
be used for such purpose, Borrower shall be permitted to make such purchase or
redemption or pay dividends in accordance with the provisions of Borrower’s
Certificate of Incorporation as in effect on the Closing Date.

 

73



--------------------------------------------------------------------------------



 



7.8. Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt) [except in respect of:
(a) Indebtedness to Lenders under this Agreement and the Other Documents;
(b) Indebtedness incurred for Capital Expenditures permitted under Section 7.6
hereof;
(c) Permitted Purchase Money Indebtedness;
(d) Indebtedness due under the Subordinated Documentation;
(e) Indebtedness described on Schedule 7.8 and any refinancings of such
Indebtedness, provided that the aggregate principal amount of such Indebtedness
is not increased, the scheduled maturity dates of such Indebtedness are not
shortened and such refinancing is on terms and conditions no more restrictive
than the terms and conditions of the Indebtedness being refinanced;
(f) Indebtedness under any Interest Rate Hedge; and
(g) Indebtedness under any Permitted Currency Hedge Agreement.
7.9. Nature of Business.
Substantially change the nature of the business in which it is presently
engaged, nor except as specifically permitted hereby purchase or invest,
directly or indirectly, in any assets or property other than in the Ordinary
Course of Business for assets or property which are useful in, necessary for and
are to be used in its business as presently conducted.
7.10. Transactions with Affiliates.
Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, make any payment to, or enter into any
transaction or arrangement with, or otherwise deal with, any Affiliate, except
(a) payments in the Ordinary Course of Business to the Borrower’s board of
directors or provided to all directors on a consistent basis, (b) transactions
(i) contemplated by the Subordinated Documents or (ii) disclosed to the Agent,
which are in the Ordinary Course of Business, on an arm’s-length basis on terms
and conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate and (c) other de-minimis
transactions.

 

74



--------------------------------------------------------------------------------



 



7.11. Leases.
Enter as lessee into any lease arrangement for real or personal property (unless
capitalized and permitted under Section 7.6 hereof) if after giving effect
thereto, aggregate annual rental payments for all leased property would exceed
(i) $ 12,500,000 for fiscal year 2008; (ii) $15,000,000 for fiscal year 2009;
and (iii) $17,500,000 for fiscal year 2010 and for any fiscal year thereafter.
7.12. Subsidiaries.
(a) Form any Subsidiary unless (i) such Subsidiary is a Domestic Subsidiary or a
Foreign Subsidiary whose inclusion in this transaction would not result in
material adverse tax consequences to Borrower, (ii) such Subsidiary becomes a
Guarantor and pledges its assets and Subsidiary Stock to Agent as Collateral and
(iii) Agent shall have received all documents, including, without limitation,
legal opinions and appraisals it may reasonably require in connection therewith.
(b) Enter into any partnership, joint venture or similar arrangement.
7.13. Fiscal Year and Accounting Changes.
Change its fiscal year or make any significant change (i) in accounting
treatment and reporting practices except as required by GAAP or (ii) in tax
reporting treatment except as required by law.
7.14. Pledge of Credit.
Now or hereafter pledge Agent’s or any Lender’s credit on any purchases or for
any purpose whatsoever or use any portion of any Advance in or for any business
other than Borrower’s business as conducted on the date of this Agreement.
7.15. Amendment of Organizational Documents.
Amend, modify or waive any material term or material provision of its
Articles of Incorporation or By-Laws or other organizational documents or adopt
any resolution which would have the effect of diminishing the rights of Agent or
the Lenders under this Agreement or any Other Documents.
7.16. Compliance with ERISA.
(i) (x) Maintain, or permit any member of the Controlled Group to maintain, or
(y) become obligated to contribute, or permit any member of the Controlled Group
to become obligated to contribute, to any Plan, other than those Plans disclosed
on Schedule 5.8(d), (ii) engage, or permit any member of the Controlled Group to
engage, in any non-exempt “prohibited transaction”, as that term is defined in
section 406 of ERISA and Section 4975 of the Code, (iii) incur, or permit any
member of the Controlled Group to incur, any “accumulated funding deficiency”,
as that term is defined in Section 302 of ERISA or Section 412 of the Code,
(iv) terminate, or permit any member of the Controlled Group to terminate, any
Plan where such event could result in any liability of Borrower or any member of
the Controlled Group or the imposition of a lien on the property of Borrower or
any member of the Controlled Group pursuant to Section 4068 of ERISA,

 

75



--------------------------------------------------------------------------------



 



(v) assume, or permit any member of the Controlled Group to assume, any
obligation to contribute to any Multiemployer Plan not disclosed on
Schedule 5.8(d), (vi) incur, or permit any member of the Controlled Group to
incur, any withdrawal liability to any Multiemployer Plan; (vii) fail promptly
to notify Agent of the occurrence of any Termination Event, (viii) fail to
comply, or permit a member of the Controlled Group to fail to comply, with the
requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan, (ix) fail to meet, or permit any member of the Controlled Group to fail to
meet, all minimum funding requirements under ERISA or the Code or postpone or
delay or allow any member of the Controlled Group to postpone or delay any
funding requirement with respect of any Plan.
7.17. Prepayment of Indebtedness.
At any time, prepay, repurchase, redeem, retire or otherwise acquire, or make
any payment on account of any principal of, interest on or premium payable in
connection with the prepayment or redemption of any Indebtedness for borrowed
money (other than Indebtedness owed to the Lender under this Agreement or the
Other Documents).
7.18. Anti-Terrorism Laws.
Borrower shall not, until satisfaction in full of the Obligations and
termination of this Agreement, nor shall it permit any Affiliate or agent to:
(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law. Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
7.19. Membership/Partnership Interests.
Elect to treat or permit any of its Subsidiaries to (x) treat its limited
liability company membership interests or partnership interests, as the case may
be, as securities as contemplated by the definition of “security” in
Section 8-102(15) and by Section 8-103 of Article 8 of Uniform Commercial Code
or (y) certificate its limited liability company membership interests or
partnership interests, as the case may be.

 

76



--------------------------------------------------------------------------------



 



7.20. Trading with the Enemy Act.
Engage in any business or activity in violation of the Trading with the Enemy
Act.
7.21. Subordinated Obligations.
At any time, directly or indirectly, pay, prepay, repurchase, redeem, retire or
otherwise acquire, or make any payment on account of any principal of, interest
on or premium payable in connection with the repayment or redemption of the
Subordinated Obligations, except as expressly permitted in the Subordination
Agreement.
7.22. Other Agreements.
Enter into any material amendment, waiver or modification of (a) the
Subordinated Documentation or any related agreements, other than as permitted by
the Subordination Agreement, or (b) any Material Contract which would materially
adversely affect the Collateral or would reasonably be expected to have a
Material Adverse Effect.
7.23 Additional Negative Pledges.
Create or otherwise cause or suffer to exist or become effective, directly or
indirectly, (i) any prohibition or restriction (including any agreement to
provide equal and ratable security to any other Person in the event a Lien is
granted to or for the benefit of the Agent and the Lenders) on the creation or
existence of any Lien upon the assets of Borrower or any Guarantor, including,
without limitation, a Lien on Borrower’s interest in any Real Property, other
than Permitted Encumbrances or (ii) any contractual obligation which may
restrict or inhibit the Agent’s rights or ability to sell or otherwise dispose
of the Collateral or any part thereof after the occurrence of an Event of
Default.
7.24. Additional Bank Accounts.
Open, maintain or otherwise have any checking, savings or other accounts at any
bank or other financial institution, or any other account where money is or may
be deposited or maintained with any Person, other than (a) the accounts set
forth on Schedule 4.15(h), each of which shall be subject to a blocked account
arrangement with the depository institution, except to the extent otherwise
determined by Agent (b) deposit accounts established after the Closing Date that
are subject to a blocked account arrangement with the depository institution in
form and substance satisfactory to Agent, (c) other deposit accounts established
after the Closing Date solely as payroll and other zero balance accounts (d) the
Philippines Accounts and (e) other deposit accounts established after the
Closing Date, so long as at any time the balance in any such account does not
exceed $10,000 and the aggregate balance in all such accounts does not exceed
$50,000.

 

77



--------------------------------------------------------------------------------



 



ARTICLE VIII
CONDITIONS PRECEDENT
8.1. Conditions to Initial Advances.
The agreement of Lenders to make the initial Advances requested to be made on
the Closing Date is subject to the satisfaction, or waiver by Agent, immediately
prior to or concurrently with the making of such Advances, of the following
conditions precedent:
(a) Loan Documents.
Agent shall have received the Agreement, the Notes and each of the Other
Documents duly executed and delivered by an authorized officer of Borrower;
(b) Filings, Registrations and Recordings.
Each document (including any Uniform Commercial Code financing statement)
required by this Agreement or any Other Document or reasonably requested by the
Agent to be filed, registered or recorded in order to create, in favor of Agent,
a perfected security interest in or lien upon the Collateral shall have been
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and Agent shall
have received an acknowledgment copy, or other evidence satisfactory to it, of
each such filing, registration or recordation and satisfactory evidence of the
payment of any necessary fee, tax or expense relating thereto;
(c) Corporate Proceedings of Borrower.
Agent shall have received a copy of the resolutions in form and substance
reasonably satisfactory to Agent, of the Board of Directors authorizing (i) the
execution, delivery and performance of this Agreement and each of the Other
Documents and (ii) the granting by Borrower of the security interests in and
liens upon the Collateral in each case certified by the Secretary or an
Assistant Secretary of Borrower as of the Closing Date; and, such certificate
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded as of the date of such certificate;
(d) Incumbency Certificates of Borrower.
Agent shall have received a certificate of the Secretary or an Assistant
Secretary of Borrower, dated the Closing Date, as to the incumbency and
signature of the officers of Borrower executing this Agreement, the Other
Documents, any certificate or other documents to be delivered by it pursuant
hereto, together with evidence of the incumbency of such Secretary or Assistant
Secretary;

 

78



--------------------------------------------------------------------------------



 



(e) Corporate or Company Proceedings of each Guarantor.
Agent shall have received a copy of the resolutions in form and substance
reasonably satisfactory to Agent, of the Board of Directors, Management
Committee or Managing Member of each Guarantor, as applicable, authorizing the
execution, delivery and performance of the Guaranty and each Other Document to
which it is a party certified by the Secretary or an Assistant Secretary of each
Guarantor as of the Closing Date; and, such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;
(f) Incumbency Certificates of each Guarantor.
Agent shall have received a certificate of the Secretary or an Assistant
Secretary of each Guarantor, dated the Closing Date, as to the incumbency and
signature of the officers of each Guarantor executing this Agreement, any
certificate or other documents to be delivered by it pursuant hereto, together
with evidence of the incumbency of such Secretary or Assistant Secretary;
(g) Certificates.
Agent shall have received a copy of the Articles or Certificate of Incorporation
of Borrower and each Guarantor, and all amendments thereto, certified by the
Secretary of State or other appropriate official of its jurisdiction of
incorporation together with copies of the By-Laws of Borrower and each Guarantor
and all agreements of Borrower’s and each Guarantor’s shareholders certified as
accurate and complete by the Secretary of Borrower and such Guarantor;
(h) Good Standing Certificates.
Agent shall have received good standing certificates for Borrower and each
Guarantor dated not more than thirty (30) days prior to the Closing Date, issued
by the Secretary of State or other appropriate official of Borrower’s and each
Guarantor’s jurisdiction of organization and each jurisdiction where the conduct
of Borrower’s and each Guarantor’s business activities or the ownership of its
properties necessitates qualification;
(i) Legal Opinion.
Agent shall have received the executed legal opinion of counsel to Borrower and
Guarantor in form and substance satisfactory to Agent which shall cover such
matters incident to the transactions contemplated by this Agreement, the Note,
the Other Documents, the Guaranty, the Subordination Agreement, and related
agreements as Agent may reasonably require and Borrower hereby authorizes and
directs such counsel to deliver such opinions to Agent and Lenders;

 

79



--------------------------------------------------------------------------------



 



(j) No Litigation.
(i) No litigation, investigation or proceeding before or by any arbitrator or
Governmental Body shall be continuing or threatened against Borrower or against
the officers or directors of Borrower (A) in connection with this Agreement, the
Other Documents, the Subordinated Loan Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the reasonable opinion of Agent, have a Material
Adverse Effect; and (ii) no injunction, writ, restraining order or other order
of any nature materially adverse to Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
(k) Financial Condition Certificates.
Agent shall have received an executed Financial Condition Certificate in the
form of Exhibit 8.1(k);
(l) Collateral Examination.
Agent shall have completed Collateral examinations and received appraisals, the
results of which shall be satisfactory in form and substance to Lenders, of the
Receivables, Inventory, General Intangibles and Equipment of Borrower and all
books and records in connection therewith;
(m) Fee.
Agent shall have received all fees payable to Agent and Lenders on or prior to
the Closing Date hereunder, including pursuant to Article III hereof and under
the Fee Letter;
(n) Pro Forma Financial Statements.
Agent shall have received a copy of the Pro Forma Financial Statements which
shall be satisfactory in all respects to Lenders;
(o) Subordinated Loan Documents.
Agent shall have received final executed copies of the Subordinated
Documentation, and all related agreements, documents and instruments, together
with all exhibits, schedules and amendments thereto, as in effect on the Closing
Date all of which shall be satisfactory in form and substance to Agent and the
transactions contemplated by such documentation shall be consummated prior to or
simultaneously with the making of the initial Advance;
(p) Subordination Agreements.
Agent shall have entered into a Subordination Agreement with Borrower and TCS
which shall set forth the basis upon which the TCS may receive, and Borrower may
make, payments under the Subordinated Obligations, which basis shall be
satisfactory in form and substance to Agent in its sole discretion;

 

80



--------------------------------------------------------------------------------



 



(q) Insurance.
Agent shall have received in form and substance satisfactory to Agent, certified
copies of Borrower’s casualty insurance policies, together with loss payable
endorsements reasonably acceptable to Agent naming Agent as loss payee, and
certified copies of Borrower’s liability insurance policies, together with
endorsements naming Agent as a co-insured;
(r) Disbursement Agreement; Payment Instructions.
Agent shall have received written instructions from Borrower directing the
application of proceeds of the initial Advances made pursuant to this Agreement;
(s) Blocked Accounts.
Agent shall have received duly executed agreements establishing the Blocked
Accounts or Depository Accounts with financial institutions acceptable to Agent
for the collection or servicing of the Receivables and proceeds of the
Collateral;
(t) Consents.
Agent shall have received any and all Consents necessary to permit the
effectuation of the transactions contemplated by this Agreement and the Other
Documents; and, Agent shall have received such Consents and waivers of such
third parties as might assert claims with respect to the Collateral, as Agent
and its counsel shall deem necessary;
(u) No Adverse Material Change.
(i) Since December 30, 2007, there shall not have occurred any event, condition
or state of facts which could reasonably be expected to have a Material Adverse
Effect and (ii) no representations made or information supplied to Agent or
Lenders shall have been proven to be inaccurate or misleading in any material
respect;
(v) Guarantees and Other Documents.
Agent shall have received (i) the executed Guaranty, (ii) the executed Guarantor
Security Agreement, and (iii) the executed Other Documents, all in form and
substance satisfactory to Agent;
(w) Contract Review.
Agent shall have reviewed copies of all Material Contracts of Borrower requested
by Agent including leases, union contracts, labor contracts, vendor supply
contracts, license agreements, purchase and sale agreements and distributorship
agreements and such contracts and agreements shall be satisfactory in all
respects to Agent;

 

81



--------------------------------------------------------------------------------



 



(x) Closing Certificate.
Agent shall have received a closing certificate signed by a Duly Authorized
Officer dated as of the date hereof stating, without limitation, that (i) all
representations and warranties set forth in this Agreement and the Other
Documents are true and correct in all material respects on and as of such date
(except to the extent that such representations and warranties relate to an
earlier date), (ii) Borrower is on such date in compliance with all the terms
and provisions set forth in this Agreement and the Other Documents and (iii) on
such date no Default or Event of Default has occurred or is continuing;
(y) Borrowing Base.
Agent shall have received evidence from Borrower that the aggregate amount of
Eligible Receivables is sufficient in value and amount to support Advances in
the amount requested by Borrower on the Closing Date;
(z) Credit Enhancement Letter of Credit.
Agent shall have received the Credit Enhancement Letter of Credit in a form
satisfactory to Agent;
(aa) Undrawn Availability.
After giving effect to the initial Advances hereunder, Borrower shall have
Undrawn Availability of at least $7,500,000; and
(bb) Compliance with Laws.
Agent shall be reasonably satisfied that Borrower is in compliance with all
pertinent federal, state, local or territorial regulations, including those with
respect to the Federal Occupational Safety and Health Act, the Environmental
Protection Act, ERISA and the Trading with the Enemy Act.
(cc) Other.
All corporate and other proceedings, and all documents, instruments and other
legal matters in connection with the Transactions shall be satisfactory in form
and substance to Agent and its counsel.

 

82



--------------------------------------------------------------------------------



 



8.2. Conditions to Each Advance.
The agreement of Lenders to make any Advance requested to be made on any date
(including the initial Advance), is subject to the satisfaction of the following
conditions precedent as of the date such Advance is made:
(a) Representations and Warranties.
Each of the representations and warranties made by Borrower in or pursuant to
this Agreement, the Other Documents and any related agreements to which it is a
party, and each of the representations and warranties contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement, the Other Documents or any related
agreement shall be true and correct in all material respects on and as of such
date as if made on and as of such date; and
(b) No Default.
No Event of Default or Default shall have occurred and be continuing on such
date, or would exist after giving effect to the Advances requested to be made,
on such date; provided, however that Agent, in its sole discretion, may continue
to make Advances notwithstanding the existence of an Event of Default or Default
and that any Advances so made shall not be deemed a waiver of any such Event of
Default or Default.
ARTICLE IX
INFORMATION AS TO BORROWER
Borrower shall, until satisfaction in full of the Obligations and the
termination of this Agreement:
9.1. Disclosure of Material Matters.
Promptly upon learning thereof, report to Agent all matters materially affecting
the value, enforceability or collectability of any portion of the Collateral,
including Borrower’s reclamation or repossession of, or the return to Borrower
of, a material amount of goods or claims or disputes asserted by any Customer or
other obligor.

 

83



--------------------------------------------------------------------------------



 



9.2 Schedules.
Deliver to Agent on or before the fifteenth (15th) day of each month as and for
the prior month (a) accounts receivable ageings inclusive of reconciliations to
the general ledger, (b) accounts payable schedules inclusive of reconciliations
to the general ledger, (c) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement). In addition, Borrower will deliver to Agent (i) a weekly
Borrowing Base Certificate in form and substance satisfactory to Agent and
(ii) at such intervals as Agent may require: (A) confirmatory assignment
schedules, (B) copies of Customer’s invoices, (C) evidence of shipment or
delivery, and (D) such further schedules, documents and/or information regarding
the Collateral as Agent may require including trial balances and test
verifications. Agent shall have the right to confirm and verify all Receivables
by any manner and through any medium it considers advisable and do whatever it
may deem reasonably necessary to protect its interests hereunder. The items to
be provided under this Section are to be in form satisfactory to Agent and
executed by Borrower and delivered to Agent from time to time solely for Agent’s
convenience in maintaining records of the Collateral, and Borrower’s failure to
deliver any of such items to Agent shall not affect, terminate, modify or
otherwise limit Agent’s Lien with respect to the Collateral.
9.3. Environmental Reports.
In the event that Borrower obtains a fee interest in any Real Property only,
furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8, a Compliance Certificate signed by the
Chief Financial Officer or Controller of Borrower stating, to the best of his
knowledge, that Borrower is in compliance in all material respects with all
federal, state and local Environmental Laws. To the extent Borrower is not in
material compliance with the foregoing laws, the Compliance Certificate shall
set forth with specificity all areas of non-compliance and the proposed action
Borrower will implement in order to achieve full compliance.
9.4. Litigation.
Promptly notify Agent in writing upon becoming aware of any claim, litigation,
suit or administrative proceeding affecting Borrower or any Guarantor, whether
or not the claim is covered by insurance, and of any litigations, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect.
9.5. Material Occurrences.
Promptly notify Agent in writing upon becoming aware of the occurrence of
(a) any Event of Default or Default; (b) any event of default under the
Subordinated Documentation; (c) any event which with the giving of notice or
lapse of time or both, would constitute an event of default under the
Subordinated Documentation; (d) any event, development or circumstance whereby
any financial statements or other reports furnished to Agent fail in any
material respect to present fairly, in accordance with GAAP consistently
applied, the financial condition or operating results of Borrower as of the date
of such statements; (e) any accumulated retirement plan funding deficiency
which, if such deficiency continued for two plan years and was not corrected as
provided in Section 4971 of the Code, could subject Borrower to a tax imposed by
Section 4971 of the Code; (f) each and every default by Borrower which might
result in the acceleration of the maturity of any Indebtedness, including the
names and addresses of the holders of such Indebtedness with respect to which
there is a default existing or with respect to which the maturity has been or
could be accelerated, and the amount of such Indebtedness; and (g) any other
development in the business or affairs of Borrower or any Guarantor which could
reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Borrower proposes to take with
respect thereto.

 

84



--------------------------------------------------------------------------------



 



9.6. Government Receivables.
Notify Agent immediately if any of its Receivables arise out of contracts
between Borrower and the United States, any state, or any department, agency or
instrumentality of any of them.
9.7. Annual Financial Statements.
Furnish Agent within one hundred twenty (120) days after the end of each fiscal
year of Borrower, consolidated and consolidating financial statements of
Borrower including, but not limited to, statements of income and stockholders’
equity and cash flow from the beginning of the current fiscal year to the end of
such fiscal year and the balance sheet as at the end of such fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and accompanied by a report and opinion
(which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like assumption, qualification or exception as to scope of the audit) of an
independent certified public accounting firm selected by Borrower and
satisfactory to Agent (the “Accountants”).
9.8. Quarterly Financial Statements.
Furnish Agent within forty-five (45) days after the end of each fiscal quarter,
an unaudited balance sheet of Borrower and unaudited statements of income and
stockholders’ equity and cash flow of Borrower reflecting results of operations
from the beginning of the fiscal year to the end of such quarter and for such
quarter, prepared on a basis consistent with prior practices and complete and
correct in all material respects, subject to normal and recurring year end
adjustments that individually and in the aggregate would not reasonably be
expected to have a Material Adverse Effect. The reports shall be accompanied by
a Compliance Certificate.
9.9. Other Reports.
Furnish Agent as soon as available, but in any event within ten (10) days after
the issuance thereof, (i) with copies of such financial statements, reports and
returns as Borrower shall send to its stockholders and (ii) copies of all
notices, reports, financial statements and other materials sent pursuant to the
Subordinated Documentation.
9.10. Additional Information.
Furnish Agent with such additional information as Agent shall reasonably request
in order to enable Agent to determine whether the terms, covenants, provisions
and conditions of this Agreement and the Notes have been complied with by
Borrower including, without the necessity of any request by Agent, (a) at least
thirty (30) days prior thereto, notice of Borrower’s opening of any new office
or place of business or Borrower’s closing of any existing office or place of
business, and (b) promptly upon Borrower’s learning thereof, notice of any labor
dispute to which Borrower may become a party, any strikes or walkouts relating
to any of its plants or other facilities, and the expiration of any labor
contract to which Borrower is a party or by which Borrower is bound.

 

85



--------------------------------------------------------------------------------



 



9.11. Projected Operating Budget.
Furnish Agent, no later than thirty (30) days prior to the beginning of
Borrower’s fiscal years commencing with fiscal year 2009, a month by month
projected operating budget and cash flow of Borrower for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by a Duly Authorized Officer to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared.
9.12. Variances From Operating Budget.
Furnish Agent, concurrently with the delivery of the financial statements
referred to in Section 9.7 and each quarterly report, a written report
summarizing all material variances from budgets submitted by Borrower pursuant
to Section 9.11 and a discussion and analysis by management with respect to such
variances.
9.13. Notice of Suits, Adverse Events.
Furnish Agent with prompt written notice upon becoming aware of (i) any lapse or
other termination of any Consent issued to Borrower by any Governmental Body or
any other Person that would reasonably be expected to have a Material Adverse
Effect, (ii) any refusal by any Governmental Body or any other Person to renew
or extend any such Consent that would reasonably be expected to have a Material
Adverse Effect; and (iii) copies of any periodic or special reports filed by
Borrower or any Guaranty with any Governmental Body or Person, if such reports
indicate any material change in the business, operations, affairs or condition
of Borrower or any Guaranty, or if copies thereof are requested by Lender, and
(iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to Borrower or any
Guaranty.

 

86



--------------------------------------------------------------------------------



 



9.14. ERISA Notices and Requests.
Furnish Agent with prompt written notice upon becoming aware that (i) Borrower
or any member of the Controlled Group knows or has reason to know that a
Termination Event has occurred, together with a written statement describing
such Termination Event and the action, if any, which Borrower or any member of
the Controlled Group has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, Department of Labor or PBGC with respect thereto, (ii) Borrower or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which Borrower or any member of the Controlled Group has taken, is taking
or proposes to take with respect thereto, (iii) a funding waiver request has
been filed with respect to any Plan together with all communications received by
Borrower or any member of the Controlled Group with respect to such request,
(iv) any increase in the benefits of any existing Plan or the establishment of
any new Plan or the commencement of contributions to any Plan to which Borrower
or any member of the Controlled Group was not previously contributing shall
occur, (v) Borrower or any member of the Controlled Group shall receive from the
PBGC a notice of intention to terminate a Plan or to have a trustee appointed to
administer a Plan, together with copies of each such notice, (vi) Borrower or
any member of the Controlled Group shall receive any favorable or unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(a) of the Code, together with copies
of each such letter; (vii) Borrower or any member of the Controlled Group shall
receive a notice regarding the imposition of withdrawal liability, together with
copies of each such notice; (viii) Borrower or any member of the Controlled
Group shall fail to make a required installment or any other required payment
under Section 412 of the Code on or before the due date for such installment or
payment; (ix) Borrower or any member of the Controlled Group knows that (a) a
Multiemployer Plan has been terminated, (b) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.
9.15. Additional Documents.
Execute and deliver to Agent, upon request, such documents and agreements as
Agent may, from time to time, reasonably request to carry out the purposes,
terms or conditions of this Agreement.
ARTICLE X
EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
10.1. Nonpayment.
Failure by Borrower to pay any principal or interest on the Obligations when
due, whether at maturity or by reason of acceleration pursuant to the terms of
this Agreement or by notice of intention to prepay, or by required prepayment or
failure to pay when due any other liabilities or make any other payment, fee or
charge provided for herein when due or in any Other Document;

 

87



--------------------------------------------------------------------------------



 



10.2. Breach of Representation.
Any representation or warranty made or deemed made by Borrower or any Guarantor
in this Agreement, any Other Document or any related agreement or in any
certificate, document or financial or other statement furnished at any time in
connection herewith or therewith shall prove to have been misleading in any
material respect on the date when made or deemed to have been made;
10.3. Reserved.
10.4. Judicial Actions.
Issuance of a notice of Lien, levy, assessment, injunction or attachment against
a material portion of Borrower’s Receivables or against a material portion of
Borrower’s other property which is not stayed or lifted within sixty (60) days;
10.5. Noncompliance.
Except as otherwise provided for in Section 10.1 or Section 10.3:
(a) failure or neglect of Borrower or Guarantor to perform, keep or observe any
term, provision, condition, or covenant, contained in Sections 6.2(b), 6.5, 7.1,
7.2, 7.3, 7.8, 7.10, 7.17, 7.21, 7.22 or 7.23, or
(b) failure or neglect of Borrower or Guarantor to perform, keep or observe any
term, provision, condition, or covenant, contained in Sections 4.10 or 6.6 or in
Article 7 or 9 hereof other than those specified in Section 10.5(a), provided,
however, with respect to any such matter which is capable of cure, is not cured
within five (5) days from the earlier to occur of (A) receipt by Borrower or
Guarantor of written notice thereof from Agent or any Lender and (B) the date
upon which Borrower or Guarantor or any of their officers obtains knowledge
thereof, or
(c) failure or neglect of Borrower to perform, keep or observe any term,
provision, condition or covenant contained herein or any Other Document that, if
such term, provision, condition or covenant is capable of cure, is not cured
within thirty (30) days from the earlier to occur of (A) receipt by Borrower of
written notice thereof from Agent or any Lender and (B) the date upon which
Borrower obtains knowledge thereof, or within such reasonably longer period as
may be required to cure same (so long as cure is commenced within the thirty-day
period and thereafter is prosecuted to completion with reasonable diligence);

 

88



--------------------------------------------------------------------------------



 



10.6. Judgments.
Any judgment or judgments are rendered against Borrower or any Guarantor for an
aggregate amount in excess of $500,000 and (i) enforcement proceedings shall
have been commenced by a creditor upon such judgment, (ii) there shall be any
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, shall not be in effect, or
(iii) any such judgment results in the creation of a Lien upon any of the
Collateral (other than a Permitted Encumbrance);
10.7. Bankruptcy.
Borrower or any Guarantor or any Subsidiary of Borrower shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vi) acquiesce to, or fail to
have dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;
10.8. Inability to Pay.
Borrower or any Guarantor or any Subsidiary of Borrower shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;
10.9. Affiliate Bankruptcy.
Any Subsidiary of Borrower or any Guarantor, shall (i) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent,
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, within
sixty (60) days, any petition filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;
10.10. Material Adverse Effect.
Any Material Adverse Effect has occurred or is continuing;
10.11. Lien Priority.
Any Lien created hereunder or under any Other Document or provided for hereby or
thereby or under any related agreement for any reason ceases to be or is not a
valid and perfected Lien having a first priority interest or Borrower or any
other Person acting on its behalf shall so claim;

 

89



--------------------------------------------------------------------------------



 



10.12. Subordinated Documentation Default.
An event of default has occurred under the Subordinated Documentation or the
Subordination Agreement, which default shall not have been cured or waived
within any applicable grace period and for which TCS is permitted to take action
under the Subordination Agreement;
10.13. Cross Default.
A default of the obligations of Borrower under any other agreement to which it
is a party shall occur which could reasonably be expected to have a Material
Adverse Effect which default is not cured within any applicable grace period;
10.14. Breach of Guaranty.
Termination or breach of any Guaranty or Guaranty Security Agreement or similar
agreement executed and delivered to Agent in connection with the Obligations of
Borrower, or if any Guarantor attempts to terminate, challenges the validity of,
or its liability under, any such Guaranty or Guaranty Security Agreement or
similar agreement;
10.15. Change of Control.
Any Change of Control shall occur;
10.16. Invalidity.
Any material provision of this Agreement or any Other Document shall, for any
reason, cease to be valid and binding on Borrower or any Guarantor, or Borrower
or any Guarantor or any Person acting on their behalf shall so claim;
10.17. Licenses.
(i) Any Governmental Body shall (A) revoke, terminate, suspend or adversely
modify any license, permit, patent trademark or tradename of Borrower or any
Guarantor the continuation of which is material to the continuation of
Borrower’s or such Guarantor’s business, or (B) commence proceedings to suspend,
revoke, terminate or adversely modify any such license, permit, trademark,
tradename or patent and such proceedings shall not be dismissed or discharged
within sixty (60) days, or (C) schedule or conduct a hearing on the renewal of
any license, permit, trademark, tradename or patent necessary for the
continuation of Borrower’s or any Guarantor’s business and the staff of such
Governmental Body issues a report recommending the termination, revocation,
suspension or material, adverse modification of such license, permit, trademark,
tradename or patent; (ii) any agreement which is necessary or material to the
operation of Borrower’s or any Guarantor’s business shall be revoked or
terminated and not replaced by a substitute acceptable to Agent within
thirty (30) days after the date of such revocation or termination, and, in each
case with respect to the foregoing clause (i) and (ii) such revocation,
termination, suspension or modification has (or with respect to clause (ii)(B)
and (i)(C) would reasonably be expected to have a Material Adverse Effect);

 

90



--------------------------------------------------------------------------------



 



10.18. Seizures.
Any material portion of the Collateral shall be seized or taken by a
Governmental Body, or Borrower or any Guarantor or the title and rights of
Borrower, any Guarantor or any Original Owner which is the owner of any material
portion of the Collateral shall have become the subject matter of claim,
litigation, suit or other proceeding which might, in the opinion of Agent, upon
final determination, result in impairment or loss of the security provided by
this Agreement or the Other Documents;
10.19. Pension Plans.
An event or condition specified in Sections 7.16 or 9.15 hereof shall occur or
exist with respect to any Plan and, as a result of such event or condition,
together with all other such events or conditions, Borrower or any member of the
Controlled Group shall incur, or in the opinion of Agent be reasonably likely to
incur, a liability to a Plan or the PBGC (or both) which, in the reasonable
judgment of Agent, would have a Material Adverse Effect; or
10.20. Credit Enhancement Amount.
The Credit Enhancement Amount shall at any time be less than the Required Credit
Enhancement Amount at such time.
ARTICLE XI
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT
11.1. Rights and Remedies.
(a) Upon the occurrence of (i) an Event of Default pursuant to Section 10.7 all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated; and, (ii) any
of the other Events of Default and at any time thereafter (such default not
having previously been cured), at the option of Required Lenders all Obligations
shall be immediately due and payable and Lenders shall have the right to
terminate this Agreement and to terminate the obligation of Lenders to make
Advances and (iii) a filing of a petition against Borrower in any involuntary
case under any state or federal bankruptcy laws, all Obligations shall be
immediately due and payable and the obligation of Lenders to make Advances
hereunder shall be terminated other than as may be required by an appropriate
order of the bankruptcy court having jurisdiction over Borrower. Upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all rights and remedies provided for herein, under the Other Documents,
under the Uniform Commercial Code and at law or equity generally, including the
right to foreclose the security interests granted herein and to realize upon any
Collateral by any available judicial procedure and/or to take possession of and
sell any or all of the Collateral with or without judicial process.

 

91



--------------------------------------------------------------------------------



 



Agent may enter any of Borrower’s premises or other premises without legal
process and without incurring liability to Borrower therefor, and Agent may
thereupon, or at any time thereafter, in its discretion without notice or
demand, take the Collateral and remove the same to such place as Agent may deem
advisable and Agent may require Borrower to make the Collateral available to
Agent at a convenient place. With or without having the Collateral at the time
or place of sale, Agent may sell the Collateral, or any part thereof, at public
or private sale, at any time or place, in one or more sales, at such price or
prices, and upon such terms, either for cash, credit or future delivery, as
Agent may elect. Except as to that part of the Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Agent shall give Borrower reasonable notification of such
sale or sales, it being agreed that in all events written notice mailed to
Borrower at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale Agent or any Lender may bid for and become the
purchaser, and Agent, any Lender or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by
Borrower. In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Agent is granted permission to use all of Borrower’s
(a) trademarks, trade styles, trade names, patents, patent applications,
copyrights, service marks, licenses, franchises and other proprietary rights
which are used or useful in connection with Inventory for the purpose of
marketing, advertising for sale and selling or otherwise disposing of such
Inventory and (b) Equipment for the purpose of completing the manufacture of
unfinished goods. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof. Noncash proceeds will only be applied to the Obligations as they are
converted into cash. If any deficiency shall arise, Borrower shall remain liable
to Agent and Lenders therefor.
(b) To the extent that Applicable Law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, Borrower acknowledges and agrees
that it is not commercially unreasonable for the Agent (i) to fail to incur
expenses reasonably deemed significant by the Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as the Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets,

 

92



--------------------------------------------------------------------------------



 



(x) to disclaim disposition warranties, such as title, possession or quiet
enjoyment, (xi) to purchase insurance or credit enhancements to insure the Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Agent a guaranteed return from the collection or disposition of Collateral,
or (xii) to the extent deemed appropriate by the Agent, to obtain the services
of other brokers, investment bankers, consultants and other professionals to
assist the Agent in the collection or disposition of any of the Collateral.
Borrower acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.1(b). Without limitation upon the foregoing, nothing contained in
this Section 11.1(b) shall be construed to grant any rights to Borrower or to
impose any duties on Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 11.1(b).
11.2. Agent’s Discretion.
Subject to the rights of the Lenders under this Agreement and the Other
Documents, Agent shall have the right in its sole discretion to determine which
rights, Liens, security interests or remedies Agent may at any time pursue,
relinquish, subordinate, or modify or to take any other action with respect
thereto and such determination will not in any way modify or affect any of
Agent’s or Lenders’ rights hereunder.
11.3. Setoff.
Subject to Section 14.12, in addition to any other rights which Agent or any
Lender may have under Applicable Law, upon the occurrence and continuance of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply Borrower’s property held by
Agent and such Lender to reduce the Obligations. Agent agrees that if an Event
of Default is cured Agent will not initiate additional set-off rights in
connection with such Event of Default.
11.4. Rights and Remedies not Exclusive.
The enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any rights or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.

 

93



--------------------------------------------------------------------------------



 



11.5. Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Agent on account of the Obligations or any other
amounts outstanding under any of the Other Documents or in respect of the
Collateral may, at Agent’s discretion, be paid over or delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
SECOND, to payment of any fees owed to the Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under this Agreement and the Other Documents or otherwise
with respect to the Obligations owing to such Lender;
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit), to breakage, termination or other payments, and any interest accrued
thereon, due under any Lender-Provided Interest Rate Hedge, to the extent such
Lender-Provided Interest Rate Hedge is permitted by Section 7.8, and to amounts
due under any Cash Management Products;
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above;
SEVENTH, all obligations under the Subordinated Documentation; and
EIGHTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.

 

94



--------------------------------------------------------------------------------



 



ARTICLE XII
WAIVERS AND JUDICIAL PROCEEDINGS
12.1. Waiver of Notice.
Agent shall use its commercially reasonable efforts to provide Borrower with
notice of non-payment of any of the Receivables, demand, presentment, protest
and notice thereof with respect to any and all instruments, notice of acceptance
hereof, notice of loans or advances made, credit extended, Collateral received
or delivered, or any other action taken in reliance hereon, and all other
demands and notices of any description, except such as are expressly provided
for herein.
12.2. Delay.
No delay or omission on Agent’s or any Lender’s part in exercising any right,
remedy or option shall operate as a waiver of such or any other right, remedy or
option or of any Default or Event of Default. No Out-of-Formula Loan or
protective advance made during the existence of a Default or an Event of Default
shall operate as a waiver of any such Default or Event of Default.
12.3. Jury Waiver.
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

95



--------------------------------------------------------------------------------



 



ARTICLE XIII
EFFECTIVE DATE AND TERMINATION.
13.1. Term.
This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of Borrower, Agent and each
Lender, shall become effective on the date hereof and shall continue in full
force and effect until May  _____, 2011 (the “Term”) unless sooner terminated as
herein provided. Borrower may terminate this Agreement at any time upon
forty-five (45) days’ prior written notice (the “Required Notice Day”) upon
payment in full of the Obligations. In the event Borrower notifies Agent of its
intent to terminate this Agreement on a day after the Required Notice Day (the
“Actual Notice Day”) then Borrower shall be charged a fee equal to the then
prevailing Interest Rate for Eurodollar Loans times the average outstanding
Advances for each day that the Actual Notice Day is less than the Required
Notice Day (by way of example if Borrower provides only thirty (30) days prior
written notice then Borrower will be charged a fee equal to the then Interest
Rate for Eurodollar Loans for the average outstanding Advances for fifteen
(15) days). Notwithstanding the foregoing, Agent will not require any prior
written notice if Borrower is terminating this Agreement as a result of Agent
decreasing the Advance Rates as set forth in Section 2.1(b).
13.2. Termination.
The termination of the Agreement shall not affect Borrower’s, Agent’s or any
Lender’s rights, or any of the Obligations having their inception prior to the
effective date of such termination, and the provisions hereof shall continue to
be fully operative until all transactions entered into, rights or interests
created or Obligations (other than contingent indemnity claims not yet asserted
or threatened) have been fully and indefeasibly paid, disposed of, concluded or
liquidated. The security interests, Liens and rights granted to Agent and
Lenders hereunder and the financing statements filed hereunder shall continue in
full force and effect, notwithstanding the termination of this Agreement or the
fact that Borrower’s Account may from time to time be temporarily in a zero or
credit position, until all of the Obligations (other than contingent indemnity
claims not yet asserted or threatened) have been indefeasibly paid and performed
in full after the termination of this Agreement or Borrower has furnished Agent
and Lenders with an indemnification satisfactory to Agent and Lenders with
respect thereto. Accordingly, Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations (other than contingent indemnity claims not yet
asserted or threatened) have been indefeasibly paid in full in immediately
available funds. All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until all
Obligations (other than contingent indemnity claims not yet asserted or
threatened) are indefeasibly paid and performed in full.

 

96



--------------------------------------------------------------------------------



 



ARTICLE XIV
REGARDING AGENT
14.1. Appointment.
Each Lender hereby designates PNC to act as Agent for such Lender under this
Agreement and the Other Documents. Each Lender hereby irrevocably authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and the Other Documents and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto and Agent shall hold all Collateral, payments of principal
and interest, fees (except the fees set forth in the Fee Letter), charges and
collections (without giving effect to any collection days) received pursuant to
this Agreement, for the ratable benefit of Lenders. Agent may perform any of its
duties hereunder by or through its agents or employees. As to any matters not
expressly provided for by this Agreement (including collection of the Note)
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding; provided, however, that Agent
shall not be required to take any action which exposes Agent to liability or
which is contrary to this Agreement or the Other Documents or Applicable Law
unless Agent is furnished with an indemnification reasonably satisfactory to
Agent with respect thereto. In furtherance and not in limitation of the
foregoing each of the Lenders hereby acknowledges that it has received a copy of
the Subordination Agreement and hereby authorizes Agent to enter into the
Subordination Agreement on its behalf.
14.2. Nature of Duties.
Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement and the Other Documents. Neither Agent nor any of its
officers, directors, employees or agents shall be (i) liable for any action
taken or omitted by them as such hereunder or in connection herewith, unless
caused by their gross (not mere) negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final non-appealable judgment), or
(ii) responsible in any manner for any recitals, statements, representations or
warranties made by Borrower or any officer thereof contained in this Agreement,
or in any of the Other Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any of the Other Documents or for the value,
validity, effectiveness, genuineness, due execution, enforceability or
sufficiency of this Agreement, or any of the Other Documents or for any failure
of Borrower to perform its obligations hereunder. Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any of the Other Documents, or to inspect the properties, books or
records of Borrower. The duties of Agent as respects the Advances to Borrower
shall be mechanical and administrative in nature; Agent shall not have by reason
of this Agreement a fiduciary relationship in respect of any Lender; and nothing
in this Agreement, expressed or implied, is intended to or shall be so construed
as to impose upon Agent any obligations in respect of this Agreement except as
expressly set forth herein.

 

97



--------------------------------------------------------------------------------



 



14.3. Lack of Reliance on Agent and Resignation.
Independently and without reliance upon Agent or any other Lender, each Lender
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of Borrower and each Guarantor in connection
with the making and the continuance of the Advances hereunder and the taking or
not taking of any action in connection herewith, and (ii) its own appraisal of
the creditworthiness of Borrower and each Guarantor. Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before making of the Advances or at any time or times thereafter
except as shall be provided by Borrower pursuant to the terms hereof. Agent
shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Other Document, or of the financial
condition of Borrower or any Guarantor, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition of Borrower, or the existence of any Event of Default or any Default.
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrower and upon such resignation, the Required Lenders will promptly designate
a successor Agent reasonably satisfactory to Borrower.
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.
14.4. Certain Rights of Agent.
If Agent shall request instructions from Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any Other
Document, Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from the Required
Lenders; and Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, Lenders shall not have any right of
action whatsoever against Agent as a result of its acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

98



--------------------------------------------------------------------------------



 



14.5. Reliance.
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, statement, certificate, telex, teletype
or telecopier message, cablegram, order or other document or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person or entity, and, with respect to all legal matters
pertaining to this Agreement and the Other Documents and its duties hereunder,
upon advice of counsel selected by it. Agent may employ agents and
attorneys-in-fact and shall not be liable for the default or misconduct of any
such agents or attorneys-in-fact selected by Agent with reasonable care.
14.6. Notice of Default.
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder or under the Other Documents, unless Agent
has received notice from a Lender or Borrower referring to this Agreement or the
Other Documents, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that Agent receives such a
notice, Agent shall give notice thereof to Lenders. Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders; provided, that, unless and until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of Lenders.
14.7. Indemnification.
To the extent Agent is not reimbursed and indemnified by Borrower, each Lender
will reimburse and indemnify Agent in proportion to its respective portion of
the Advances (or, if no Advances are outstanding, according to its Commitment
Percentage), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document; provided
that, Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).
14.8. Agent in its Individual Capacity.
With respect to the obligation of Agent to lend under this Agreement, the
Advances made by it shall have the same rights and powers hereunder as any other
Lender and as if it were not performing the duties as Agent specified herein;
and the term “Lender” or any similar term shall, unless the context clearly
otherwise indicates, include Agent in its individual capacity as a Lender. Agent
may engage in business with Borrower as if it were not performing the duties
specified herein, and may accept fees and other consideration from Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 

99



--------------------------------------------------------------------------------



 



14.9. Delivery of Documents.
To the extent Agent receives financial statements required under Sections 9.7,
9.8, 9.11 and 9.12 or Borrowing Base Certificates from Borrower pursuant to the
terms of this Agreement which Borrower is not obligated to deliver to each
Lender, Agent will promptly furnish such documents and information to Lenders.
14.10. Borrower’s Undertaking to Agent.
Without prejudice to its obligations to Lenders under the other provisions of
this Agreement, Borrower hereby undertakes with Agent to pay to Agent from time
to time on demand all amounts from time to time due and payable by it for the
account of Agent or Lenders or any of them pursuant to this Agreement to the
extent not already paid. Any payment made pursuant to any such demand shall pro
tanto satisfy the relevant Borrower’s obligations to make payments for the
account of Lenders or the relevant one or more of them pursuant to this
Agreement.
14.11. No Reliance on Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Borrower, its Affiliates or
its agents, this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
14.12. Other Agreements.
Each of the Lenders agrees that it shall not, without the express consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of Agent, set off against the Obligations, any amounts owing by such
Lender to Borrower or any deposit accounts of Borrower now or hereafter
maintained with such Lender. Anything in this Agreement to the contrary
notwithstanding, each of the Lenders further agrees that it shall not, unless
specifically requested to do so by Agent, take any action to protect or enforce
its rights arising out of this Agreement or the Other Documents, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Other Documents shall be taken in concert and at the direction
or with the consent of Agent or Required Lenders.

 

100



--------------------------------------------------------------------------------



 



ARTICLE XV
MISCELLANEOUS
15.1. Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applied to contracts to be performed wholly within the
State of New York. Any judicial proceeding brought by or against Borrower with
respect to any of the Obligations, this Agreement, the Other Documents or any
related agreement may be brought in any court of competent jurisdiction in the
State of New York. United States of America, and, by execution and delivery of
this Agreement, Borrower accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. Borrower hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
Borrower at its address set forth in Section 15.6 and service so made shall be
deemed completed five (5) days after the same shall have been so deposited in
the mails of the United States of America. Nothing herein shall affect the right
to serve process in any manner permitted by law or shall limit the right of
Agent or any Lender to bring proceedings against Borrower in the courts of any
other jurisdiction. Borrower waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. Borrower waives the
right to remove any judicial proceeding brought against Borrower in any state
court to any federal court. Any judicial proceeding by Borrower against Agent or
any Lender involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of New York, State of New York.
15.2. Entire Understanding.
(a) This Agreement and the Other Documents executed concurrently herewith
contain the entire understanding between Borrower, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by Borrower’s, Agent’s and each Lender’s respective officers.
Neither this Agreement nor any portion or provisions hereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated
orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged. Borrower acknowledges that it has
been advised by counsel in connection with the execution of this Agreement and
Other Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.

 

101



--------------------------------------------------------------------------------



 



(b) The Required Lenders, Agent and Borrower may, subject to the provisions of
this Section 15.2 (b), from time to time enter into written supplemental
agreements to this Agreement or the Other Documents executed by Borrower, for
the purpose of adding or deleting any provisions or otherwise changing, varying
or waiving in any manner the rights of Lenders, Agent or Borrower thereunder or
the conditions, provisions or terms thereof of waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:
(i) increase the Commitment Percentage or the maximum dollar commitment of any
Lender.
(ii) extend the maturity of any Note or the due date for any amount payable
hereunder (excluding any mandatory prepayment), or decrease the rate of interest
or reduce any fee payable by Borrower to Lenders pursuant to this Agreement.
(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 15.2(b).
(iv) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$1,000,000.
(v) change the rights and duties of Agent.
(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Advances outstanding hereunder would exceed the Formula Amount for more
than thirty (30) consecutive Business Days or exceed one hundred and five
percent (105%) of the Formula Amount.
(vii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date.
(viii) release any Guarantor.
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrower, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrower, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
In the event that Agent requests the consent of a Lender pursuant to this
Section 15.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to the then outstanding principal amount thereof plus accrued and
unpaid interest and fees due such Lender, which interest and fees shall be paid
when collected from Borrower. In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.

 

102



--------------------------------------------------------------------------------



 



Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Advances at any time to exceed the Formula Amount
required hereof at such time by up to ten percent (10%) of the Formula Amount
for up to thirty (30) consecutive Business Days (the “Out-of-Formula Loans”). If
Agent is willing in its sole and absolute discretion to make such Out-of-Formula
Loans, such Out-of-Formula Loans shall be payable on demand and shall bear
interest at the Default Rate for Advances consisting of Domestic Rate Loans;
provided that, if Lenders do make Out-of-Formula Loans, neither Agent nor
Lenders shall be deemed thereby to have changed the limits of Section 2.1(a).
For purposes of this paragraph, the discretion granted to Agent hereunder shall
not preclude involuntary overadvances that may result from time to time due to
the fact that the Formula Amount was unintentionally exceeded for any reason,
including, but not limited to, Collateral previously deemed to be either
“Eligible Receivables” or “Eligible Inventory”, as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Advances
are thereafter returned for insufficient funds or overadvances are made to
protect or preserve the Collateral. In the event Agent involuntarily permits the
outstanding Advances to exceed the Formula Amount by more than ten percent
(10%), Agent shall use its efforts to have Borrower decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess. Advances made after Agent has
determined the existence of involuntary overadvances shall be deemed to be
involuntary overadvances and shall be decreased in accordance with the preceding
sentence.
In addition to (and not in substitution of) the discretionary Advances permitted
above in this Section 15.2, the Agent is hereby authorized by Borrower and the
Lenders, from time to time in the Agent’s sole discretion, (A) after the
occurrence and during the continuation of a Default or an Event of Default, or
(B) at any time that any of the other applicable conditions precedent set forth
in Section 8.2 hereof have not been satisfied, to make Advances to Borrower on
behalf of the Lenders which the Agent, in its reasonable business judgment,
deems necessary or desirable (a) to preserve or protect the Collateral, or any
portion thereof, (b) to enhance the likelihood of, or maximize the amount of,
repayment of the Advances and other Obligations, or (c) to pay any other amount
chargeable to Borrower pursuant to the terms of this Agreement; provided, that
at any time after giving effect to any such Advances the outstanding Advances do
not exceed one hundred and ten percent (110%) of the Formula Amount.
15.3. Successors and Assigns; Participations; New Lenders.
(a) This Agreement shall be binding upon and inure to the benefit of Borrower,
Agent, each Lender, all future holders of the Obligations and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Agent and each Lender.

 

103



--------------------------------------------------------------------------------



 



(b) Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances (without the consent of Agent, Borrower
or any other Lender) to other financial institutions (each such transferee or
purchaser of a participating interest, a “Participant”; provided, that any such
sale of participating interests must be for a constant and non-varying interest
in all Advances. Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrower shall not be required to pay to any
Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrower be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Participant. Borrower hereby grants to any Participant
a continuing security interest in any deposits, moneys or other property
actually or constructively held by such Participant as security for the
Participant’s interest in the Advances. No Lenders shall transfer, grant, assign
or sell any participation under which the participant shall have rights to
approve any amendment or waiver of this Agreement except to the extent such
amendment or waiver would (A) extend the final maturity date or the date for the
payments of any installment of fees or principal or interest of any Advances or
Letter of Credit reimbursement obligations in which such participant is
participating, (B) reduce the amount of any installment of principal of the
Advances or Letter of Credit reimbursement obligations in which such participant
is participating, (C) except as otherwise expressly provided in this Agreement,
reduce the interest rate applicable to the Advances or Letter of Credit
reimbursement obligations in which such participant is participating, or
(D) except as otherwise expressly provided in this Agreement, reduce any fees
payable hereunder. Agent shall provide Borrower with written notice of each new
Participant and the amount of such Participant’s participating interest in the
Advances.
(c) Any Lender with the consent of Agent (and, so long as no Event of Default
has occurred and is continuing, the Borrower, such consent not to be
unreasonably withheld) which shall not be unreasonably withheld or delayed must
sell, assign or transfer all or any part of its rights and obligations under or
relating to Advances under this Agreement and the Other Documents to one or more
additional banks or financial institutions and one or more additional banks or
financial institutions may commit to make Advances hereunder (each a “Purchasing
Lender”), in minimum amounts of not less than $5,000,000, pursuant to a
Commitment Transfer Supplement, executed by a Purchasing Lender, the transferor
Lender, and Agent and delivered to Agent for recording; provided, that any such
assignment of a portion must be for a constant and non-varying portion of such
Lender’s rights under this Agreement, the Other Documents, the Advances and
Commitment Percentage. Upon such execution, delivery, acceptance and recording,
from and after the transfer effective date determined pursuant to such
Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Commitment Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Borrower hereby
consents to the addition of such Purchasing Lender and the resulting adjustment
of the Commitment Percentages arising from the purchase by such Purchasing
Lender of all or a portion of the rights and obligations of such transferor
Lender under this Agreement and the Other Documents. Borrower shall execute and
deliver such further documents and do such further acts and things in order to
effectuate the foregoing.

 

104



--------------------------------------------------------------------------------



 



(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Advances under
this Agreement and the Other Documents to an entity, whether a corporation,
partnership, trust, limited liability company or other entity that (i) is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and (ii) is
administered, serviced or managed by the assigning Lender or an Affiliate of
such Lender (a “Purchasing CLO” and together with each Participant and
Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Borrower
hereby consents to the addition of such Purchasing CLO. Borrower shall execute
and deliver such further documents and do such further acts and things in order
to effectuate the foregoing
(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and Borrower, Agent and Lenders may treat each Person whose
name is recorded in the Register as the owner of the Advance recorded therein
for the purposes of this Agreement. The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an immediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

 

105



--------------------------------------------------------------------------------



 



(f) Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning Borrower which has been delivered to such Lender by or on
behalf of Borrower pursuant to this Agreement or in connection with such
Lender’s credit evaluation of Borrower.
15.4. Application of Payments.
Agent shall have the continuing and exclusive right to apply or reverse and
re-apply any payment and any and all proceeds of Collateral to any portion of
the Obligations. To the extent that Borrower makes a payment or Agent or any
Lender receives any payment or proceeds of the Collateral for Borrower’s
benefit, which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the Obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Agent or such Lender.
15.5. Indemnity.
Borrower shall indemnify Agent, each Lender and each of their respective
officers, directors, Affiliates, attorneys, employees and agents from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including fees and disbursements of counsel) which may be
imposed on, incurred by, or asserted against Agent or any Lender in any claim,
litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the willful misconduct or gross negligence of the party being indemnified
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment). Without limiting the generality of the foregoing, this
indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the indemnitees described above in this
Section 15.5 by any Person under any Environmental Laws or similar laws by
reason of Borrower’s or any other Person’s failure to comply with laws
applicable to solid or hazardous waste materials, including Hazardous Substances
and Hazardous Waste, or other Toxic Substances. Additionally, if any taxes
(excluding taxes imposed upon or measured solely by the net income of Agent and
Lenders, but including any intangibles taxes, stamp tax, recording tax or
franchise tax) shall be payable by Agent, Lenders or Borrower on account of the
execution or delivery of this Agreement, or the execution, delivery, issuance or
recording of any of the Other Documents, or the creation or repayment of any of
the Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrower will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the indemnitees described above in this Section 15.5 harmless
from and against all liability in connection therewith.

 

106



--------------------------------------------------------------------------------



 



15.6 Notice.
Any notice or request hereunder may be given to Borrower or to Agent or any
Lender at their respective addresses set forth below or at such other address as
may hereafter be specified in a notice designated as a notice of change of
address under this Section. Any notice, request, demand, direction or other
communication (for purposes of this Section 15.6 only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Loan Agreement
shall be given or made by telephone or in writing (which includes by means of
electronic transmission (i.e., “e-mail”) or facsimile transmission in accordance
with this Section 15.6. Any such Notice must be delivered to the applicable
parties hereto at the addresses and numbers set forth under their respective
names on Section 15.6 hereof or in accordance with any subsequent unrevoked
Notice from any such party that is given in accordance with this Section 15.6.
Any Notice shall be effective:
(a) In the case of hand-delivery, when delivered;
(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;
(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting (for Agent and Lenders only) or an overnight courier delivery of a
confirmatory Notice (received at or before noon on such next Business Day);
(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
(e) In the case of electronic transmission, when actually received;
(f) If given by any other means (including by overnight courier), when actually
received.

 

107



--------------------------------------------------------------------------------



 



Any Lender giving a Notice to Borrower shall concurrently send a copy thereof to
the Agent, and the Agent shall promptly notify the other Lenders of its receipt
of such Notice.

             
 
  (A)   If to Agent or PNC at:   PNC Bank, National Association
 
          One Piedmont Town Center
 
          4720 Piedmont Row Drive
 
          Suite 300
 
          Charlotte, North Carolina 28210
 
          Attention: Scott K. Goldstein
 
          Telephone: 704-554-8511
 
          Facsimile: 704-643-7918
 
           
 
      with a copy to:   PNC Bank, National Association
 
          PNC Agency Services
 
          P7-PFSC-04-P
 
          PNC Firstside Center
 
          500 First Avenue, 4th Floor
 
          Pittsburgh, Pennsylvania 15219
 
          Attention: Trina Barkely
 
          Telephone: (412) 768-0423
 
          Facsimile: (412) 705-2006
 
           
 
      with an additional copy to:   Moore & Van Allen
 
          100 N. Tryon Street, Floor 47
 
          Charlotte, North Carolina 28202-4003
 
          Attention: Lea Stromire Johnson
 
          Telephone: 704-331-1068
 
          Facsimile: 704-378-2068
 
                (B)   If to a Lender other than Agent, as specified on the
signature pages hereof
 
           
 
  (C)   If to Borrower:   APAC Customer Services, Inc.
 
          Six Parkway North
 
          Deerfield, Illinois 60015
 
          Attention: Pamela R. Schneider,
 
         
General Counsel
 
          Telephone: (847) 236-5452
 
          Telecopier: (847) 236-5451
 
           
 
      with a copy to:   Duane Morris LLP
 
          190 South LaSalle Street
 
          Suite 3700
 
          Chicago, Illinois 60603
 
          Attention: Michael A. Witt
 
          Telephone: (312) 499-6716
 
          Telecopier: (312) 499-6701

 

108



--------------------------------------------------------------------------------



 



15.7. Survival.
The obligations of Borrower under Sections 2.2(f), 3.7, 3.8, 3.9, 4.19(h), and
15.5 and the obligations of Lenders under Section 14.7, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.
15.8. Severability.
If any part of this Agreement is contrary to, prohibited by, or deemed invalid
under Applicable Laws or regulations, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
15.9. Expenses.
All costs and expenses including reasonable attorneys’ fees (including the
allocated costs of in house counsel) and disbursements incurred by Agent on its
behalf or on behalf of Lenders (a) in all efforts made to enforce payment of any
Obligation or effect collection of any Collateral, or (b) in connection with the
entering into, modification, amendment, administration and enforcement of this
Agreement, the Subordination Agreement, the Other Documents or any consents or
waivers hereunder and all related agreements, documents and instruments, or
(c) in instituting, maintaining, preserving, enforcing and foreclosing on
Agent’s security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder, under
the Subordination Agreement, the Other Documents and under all related
agreements, whether through judicial proceedings or otherwise, or (d) in
defending or prosecuting any actions or proceedings or any TCS arising out of or
relating to Agent’s or any Lender’s transactions with Borrower, any Guarantor or
any TCS, or (e) in connection with any advice given to Agent with respect to its
rights and obligations under this Agreement, the Subordination Agreement, the
Other Documents and all related agreements, may be charged to Borrower’s Account
and shall be part of the Obligations.
15.10. Injunctive Relief.
Borrower recognizes that, in the event Borrower fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, or
threatens to fail to perform, observe or discharge such obligations or
liabilities, any remedy at law may prove to be inadequate relief to Lenders;
therefore, Agent, if Agent so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
that actual damages are not an adequate remedy.
15.11. Damages.
Neither Agent nor any Lender, nor any agent or attorney for any of them, shall
be liable to Borrower or any Guarantor (or any Affiliate of any such Person) for
indirect, punitive, exemplary or consequential damages arising from any breach
of contract, tort or other wrong relating to the establishment, administration
or collection of the Obligations or as a result of any transaction contemplated
under this Agreement or any other Document.

 

109



--------------------------------------------------------------------------------



 



15.12. Captions.
The captions at various places in this Agreement are intended for convenience
only and do not constitute and shall not be interpreted as part of this
Agreement.
15.13. Counterparts; Facsimile Signatures.
This Agreement may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.
15.14. Construction.
The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.
15.15. Confidentiality; Sharing Information.
(a) Agent, each Lender and each Transferee shall hold all non-public information
obtained by Agent, such Lender or such Transferee pursuant to the requirements
of this Agreement in accordance with Agent’s, such Lender’s and such
Transferee’s customary procedures for handling confidential information of this
nature; provided, however, Agent, each Lender and each Transferee may disclose
such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees, and (c) as required or requested by any
Governmental Body or representative thereof or pursuant to legal process;
provided, further that (i) unless specifically prohibited by Applicable Law or
court order, Agent, each Lender and each Transferee shall use its reasonable
best efforts prior to disclosure thereof, to notify Borrower of the applicable
request for disclosure of such non-public information (A) by a Governmental Body
or representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by Borrower other than those documents and instruments in possession
of Agent or any Lender in order to perfect its Lien on the Collateral once the
Obligations have been paid in full and this Agreement has been terminated.
(b) Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to Borrower or one or more
of its Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Subsidiaries or Affiliates of such Lender and Borrower hereby
authorizes each Lender to share any information delivered to such Lender by
Borrower and its Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, to any such Subsidiary
or Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 15.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

 

110



--------------------------------------------------------------------------------



 



15.16. Publicity.
Borrower and each Lender hereby authorizes Agent to make appropriate
announcements of the financial arrangement entered into among Borrower, Agent
and Lenders, including announcements which are commonly known as tombstones, in
such publications and to such selected parties as Agent shall in its sole and
absolute discretion deem appropriate.
15.17. Certifications From Banks and Participants; USA PATRIOT Act.
Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.
15.18. Credit Enhancement Letter of Credit Draw Condition.
Agent acknowledges that it will not draw on the Credit Enhancement Letter of
Credit until the Credit Enhancement Letter of Credit Draw Condition has
occurred, and shall in no event draw (through one or more draws, collectively)
more than the Credit Enhancement Amount at such time; provided that if the Agent
draws on the Credit Enhancement Letter of Credit at any time other than during
the continuance of an Event of Default, it is understood and agreed that the
Agent will hold the proceeds of such draw as collateral securing the Obligations
and in substitution for a Credit Enhancement Letter of Credit, and will remit
such proceeds to TCS upon the delivery by TCS of a replacement Credit
Enhancement Letter of Credit at any time prior to the occurrence of an Event of
Default. Agent further acknowledges that it will use commercially reasonable
efforts to collect outstanding Receivables after an Event of Default has
occurred and Agent elects to exercise its remedies under this Agreement.

 

111



--------------------------------------------------------------------------------



 



Each of the parties has signed this Agreement as of the day and year first above
written.

                  APAC CUSTOMER SERVICES, INC.    
 
           
 
  By:   /s/ Michael P. Marrow
 
   
 
  Name:   Michael P. Marrow    
 
  Title:   President and Chief Executive Officer    
 
                PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent    
 
           
 
  By:   /s/ Scott Goldstein    
 
           
 
  Name:   Scott Goldstein    
 
  Title:   Vice President    
 
                One Piedmont Town Center         4720 Piedmont Row Drive        
Suite 302         Charlotte, North Carolina 28210    
 
                Commitment Percentage: 100%    

 

112



--------------------------------------------------------------------------------



 



                 
STATE OF Illinois
    )          
 
    )     ss.    
COUNTY OF Lake
    )          

On this 5th day of May, 2008, before me personally came Michael P. Marrow, to me
known, who, being by me duly sworn, did depose and say that s/he is the
President and Chief Executive Officer of APAC CUSTOMER SERVICES, INC., the
corporation described in and which executed the foregoing instrument and that
s/he signed her/his name thereto by order of board of directors of said
corporation.

           
 
  /s/ Patrica S. Harlan
 
Notary Public    

                 
STATE OF North Carolina
    )          
 
    )     ss.    
COUNTY OF Mecklenburg
    )          

On this 5th day of May, 2008, before me personally came Scott Goldstein, to me
known, who, being by me duly sworn, did depose and say that s/he is the Vice
President of PNC BANK, NATIONAL ASSOCIATION, and that s/he was authorized to
sign her/his name thereto.

           
 
  /s/ Stephanie O’Madigan
 
Notary Public    

 

113